

116 S2765 RS: Bipartisan Congressional Budget Reform Act
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 306116th CONGRESS1st SessionS. 2765IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Enzi (for himself, Mr. Whitehouse, Mr. Grassley, Mr. Kaine, Mr. Crapo, Mr. King, Mr. Graham, Mr. Coons, Mr. Barrasso, Mr. Blunt, Mr. Johnson, Mr. Perdue, Mr. Kennedy, Mr. Cramer, Mr. Braun, Mr. Scott of Florida, Mr. Warner, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the BudgetNovember 13, 2019Reported by Mr. Enzi, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve Federal fiscal controls and the congressional budget process.
	
 1.Short titleThis Act may be cited as the Bipartisan Congressional Budget Reform Act.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Budget timeline and informationSec. 101. Revision of timetable.Sec. 102. Budget submissions by the President.Sec. 103. Baseline construction.Sec. 104. Report on debt to GDP targets.TITLE II—Biennial budgeting, contents of budget resolution, and bipartisan budgetsSec. 201. Biennial budgeting generally.Sec. 202. Contents of concurrent resolution on the budget.Sec. 203. Additional matters relating to concurrent resolution.Sec. 204. Committee allocations.Sec. 205. Section 303 point of order.Sec. 206. Permissible revisions of concurrent resolutions on the budget.Sec. 207. Procedures for consideration of budget resolutions.Sec. 208. Completion of House action on appropriation bills.Sec. 209. Reconciliation process.Sec. 210. Section 311 point of order.Sec. 211. Maximum deficit amount point of order.TITLE III—Committee on Fiscal Control and the BudgetSec. 301. Committee on Fiscal Control and the Budget of the Senate.Sec. 302. Technical and conforming amendments.Sec. 303. References.TITLE IV—Special reconciliation instructionsSec. 401. Special reconciliation instructions.TITLE V—Congressional budget enforcement and accountabilitySec. 501. Up-to-date tabulations of congressional budget action.Sec. 502. Surgical strike point of order relating to legislation dealing with the congressional budget.Sec. 503. Global waiver for general budget points of order.Sec. 504. Effective date.TITLE VI—ReportsSec. 601. Reports to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the Budget of the House of Representatives.Sec. 602. Reporting on interest effects and budgetary effects.Sec. 603. Portfolio budgeting.Sec. 604. Budget contents and submission to Congress.TITLE VII—Modification of consideration of budget resolutionSec. 701. Modification of consideration of budget resolution.TITLE VIII—Effective dateSec. 801. Effective date; applicability. IBudget timeline and information 101.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows:
				
					300.Timetable
						(a)In
 GeneralExcept as provided in subsection (b), the timetable with respect to the congressional budget process for any Congress is as follows:First SessionOn or before:Action to be completed:First Monday in FebruaryPresident submits budget
						recommendations.February 15Congressional Budget Office submits report to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.March 1Committees submit views and estimates to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.April 1Committee on Fiscal Control and the Budget of the Senate reports concurrent resolution on the
			 biennial budget.May  15Congress completes action on concurrent resolution on
						the biennial budget.May 
						15Appropriation bills may be considered in the
						House of Representatives.June 10Committee on Appropriations of the House of Representatives reports last appropriation bill.June 30House of Representatives
						completes action on appropriation bills.October
						1First fiscal year of biennium
						begins.December 1President submits an administrative budget.Second SessionOn or before:Action to be completed:February
						15Congressional Budget Office submits report to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.February
						15Congressional Budget Office  releases report on achieving debt to GDP ratio.March 15President submits budget update for the second fiscal year of the biennium.April 15Committee on Fiscal Control and the Budget of the Senate reports a special reconciliation
			 resolution.May 15Committees submit recommendations for special reconciliation bill.May 15Appropriation bills may be considered in the
						House of Representatives.June 10Committee on Appropriations of the House of Representatives reports last appropriation bill.June 30House of Representatives
						completes action on appropriation bills.July 30Congress completes action on special reconciliation bill.October 1Second fiscal year of biennium beginsDecember 1President submits an administrative budget.
						(b)Special
 Rule for certain first sessionsIn the case of any first session of Congress that begins in any year immediately following a leap year and during which the term of a President (except a President who succeeds himself or herself) begins, the following dates shall supersede those set forth in subsection (a):First SessionOn or before:Action to be completed:First
						Monday in AprilPresident submits budget recommendations.April 15Congressional Budget Office submits report to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.May 1Committees submit views and estimates to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.June 1Committee on Fiscal Control and the Budget of the Senate reports concurrent resolution on the
			 biennial budget.June
						15Congress
						completes action on concurrent resolution on the
			 biennial budget.June 15Appropriation bills may be considered in the House
			 of Representatives.June 30Committee on Appropriations of the House of Representatives reports last appropriation bill.July
						15House of Representatives
						completes action on appropriation bills.October
						1First fiscal year of biennium
						begins.December 1President submits an administrative budget..
			102.Budget submissions by the President
 (a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end the following:
					
 (3)biennium has the meaning given that term in paragraph (12) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622)..
				(b)Budget Contents
			 and Submission to the Congress
 (1)ScheduleThe matter preceding paragraph (1) in section 1105(a) of title 31, United States Code, is amended to read as follows:
						
 (a)On or before the first Monday in February of each odd-numbered year (or, if applicable under section 300(b) of the Congressional Budget Act of 1974 (2 U.S.C. 631(b)), the first Monday in April of an odd-numbered year), the President shall transmit to the Congress, the budget for the biennium beginning on October 1 of such calendar year. The budget of the United States Government transmitted under this subsection shall include a budget message and summary and supporting information. The President shall include in each budget the following:.
 (2)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 fiscal years.
 (3)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years.
					(4)Balance
 statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
					(5)Functions and
 activitiesSection 1105(a)(12) of title 31, United States Code, is amended—
 (A)in subparagraph (A), by striking the fiscal year and inserting each fiscal year in the biennium; and
 (B)in subparagraph (B), by striking that year and inserting that biennium. (6)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
					(7)Allowances for
 uncontrolled expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted.
					(8)Tax
 expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
					(9)Future
 yearsSection 1105(a)(17) of title 31, United States Code, is amended—
 (A)by striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium;
 (B)by striking that following fiscal year and inserting each such fiscal year; and
 (C)by striking fiscal year before the fiscal year and inserting biennium before the biennium.
						(10)Prior year
 outlaysSection 1105(a)(18) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years;
 (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year and inserting in those fiscal years.
						(11)Prior year
 receiptsSection 1105(a)(19) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years;
 (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year each place it appears and inserting in those fiscal years.
						(12)Homeland
 securitySection 1105(a)(35)(A)(i) of title 31, United States Code, is amended, in the matter preceding subclause (I), by striking the fiscal years for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
 (13)EESASection 1105(a)(36) of title 31, United States Code, is amended, in the matter preceding subparagraph (A), by striking the fiscal year for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
					(14)Veterans
 healthSection 1105(a)(37) of title 31, United States Code, is amended, in the matter preceding subparagraph (A), by striking the fiscal year for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
					(c)Recommendations
 To Meet Estimated DeficienciesSection 1105(c) of title 31, United States Code, is amended—
 (1)by striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for;
 (2)by striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be, for; and
 (3)by striking for that year and inserting for each fiscal year of the biennium.
					(d)Capital
 Investment AnalysisSection 1105(e)(1) of title 31, United States Code, is amended, in the matter preceding subparagraph (A), by striking ensuing fiscal year and inserting biennium to which such budget relates.
				(e)Supplemental
			 Budget Estimates and Changes
					(1)In
 generalSection 1106(a) of title 31, United States Code, is amended—
 (A)in the matter preceding paragraph (1), by striking fiscal year and inserting biennium;
 (B)in paragraph (1), in the matter preceding subparagraph (A), by striking that fiscal year and inserting each fiscal year in such biennium;
 (C)in paragraph (2), by striking fiscal year and inserting biennium; and
 (D)in paragraph (3), by striking fiscal year and inserting biennium.
 (2)ChangesSection 1106(b) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
 (f)Administrative budgetSection 1106 of title 31, United States Code, is amended by adding at the end the following:  (d)(1)On or before December 1 of each calendar year, the President shall submit to Congress an administrative budget for the fiscal year beginning in the ensuing calendar year, which shall include—
 (A)up-to-date estimates for current year and prior year data; and (B)credit reestimates for the current year (as included in the Federal credit supplement of such budget).
 (2)Upon request of the Director of the Congressional Budget Office, agencies and other entities included within the budget shall immediately provide to the Congressional Budget Office all related backup tables and other supporting information, including underlying data, assumptions, and related information used in connection with creating the budget and estimates..
				(g)Current
 Programs and Activities EstimatesSection 1109(a) of title 31, United States Code, is amended—
 (1)by striking On or before the first Monday after January 3 of each year (on or before February 5 in 1986) and inserting At the same time as the budget required by section 1105 is submitted for a biennium; and
 (2)by striking the following fiscal year and inserting each fiscal year of such period.
					(h)Year-Ahead
 Requests for Authorizing LegislationSection 1110 of title 31, United States Code, is amended by—
 (1)striking May 16 and inserting March 31; and
 (2)striking year before the year in which the fiscal year begins and inserting calendar year preceding the calendar year in which the biennium begins.
 103.Baseline constructionSection 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907(c)) is amended to read as follows:
				
 (c)Exclusion of exempted spendingFor the budget year and each outyear, the baseline shall be calculated by assuming that appropriations receiving designations under section 251(b)(2)(A) or designations created through a concurrent resolution on the budget that exempts designated spending from enforcement under section 302 or section 311 of the Congressional Budget Act (2 U.S.C. 633, 642) shall not continue..
 104.Report on debt to GDP targetsSection 202 of the Congressional Budget Act of 1974 (2 U.S.C. 602) is amended by adding at the end the following:
				
					(h)Report on debt to GDP target
 (1)In generalNot later than February 15 of each even-numbered year, the Director shall make publicly available a report estimating whether the target for the ratio of the debt held by the public to the gross domestic product of the United States by the end of the last fiscal year covered by the most recently agreed to concurrent resolution on the budget will be achieved.
 (2)Discretionary appropriationsIn producing each estimate described in paragraph (1), the Director shall assume discretionary appropriations are made available in the amounts specified under the most recently agreed to concurrent resolution on the budget.
 (3)Deficit reductionFor each report made available under paragraph (1), the Director— (A)shall include an estimate of the level of deficit reduction required to achieve the target for the ratio of the debt held by the public to the gross domestic product of the United States by the end of the last fiscal year covered by the most recently agreed to concurrent resolution on the budget; and
 (B)in estimating the level of deficit reduction required, shall account for interest effects by reducing the target by the percentage equal to percent of deficit reduction stemming from interest changes assumed in the most recently agreed to concurrent resolution on the budget..
			IIBiennial budgeting, contents of budget resolution, and bipartisan budgets
			201.Biennial budgeting generally
				(a)Declaration of
 PurposeSection 2(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each year and inserting biennially.
				(b)Definitions
					(1)Budget
 resolutionSection 3(4) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(4)) is amended by striking fiscal year each place it appears and inserting biennium.
 (2)BienniumSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by adding at the end the following:
						
 (12)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year..
					202.Contents of concurrent resolution on the budget
				(a)Section
 headingThe section heading of section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632) is amended by striking Annual and inserting Biennial.
 (b)Contents of resolution generallySection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended—
 (1)by striking the matter preceding paragraph (1) and inserting the following:
						
 (a)Content of concurrent resolution on the budgetOn or before May 15 of each odd-numbered year (or, if applicable under section 300(b), June 15 of an odd-numbered year), Congress shall complete action on a concurrent resolution on the budget for the biennium beginning on October 1 of such year. The concurrent resolution shall—; 
 (2)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and adjusting the margin accordingly;
 (3)by inserting before subparagraph (A), as so redesignated, the following:  (1)for any concurrent resolution on the budget, set forth appropriate levels for each fiscal year in such biennium and for at least each fiscal year of each of the ensuing 2 bienniums for the following—;
 (4)in paragraph (1)(D), as so redesignated, by striking paragraph (1) and inserting subparagraph (A); (5)in paragraph (1)(F), as so redesignated, by striking for the fiscal year and inserting for each fiscal year in the biennium;
 (6)in paragraph (1)(G), as so redesignated— (A)by striking for the fiscal year and inserting for each fiscal year in the biennium; and
 (B)by striking the period at the end and inserting a semicolon; and
 (7)by inserting before the matter following paragraph (1)(G), as so redesignated, the following:  (2)for any concurrent resolution on the budget, include, in accordance with section 316, a clear statement of the appropriate level for the debt subject to limit under section 3101 of title 31, United States Code, as of the end of the second fiscal year of the biennium of the concurrent resolution on the budget;.
					(c)Bipartisan budget resolution
 (1)DefinitionSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622), as amended by section 201, is further amended by adding at the end the following:
						
 (13)The term bipartisan budget resolution means a concurrent resolution on the budget for a biennium that— (A)meets the requirements under section 301; and
 (B)is ordered reported to the Senate by the Committee on Fiscal Control and the Budget of the Senate by an affirmative vote of not less than half of the Senators that are members of the majority party in the Senate and not less than half of the Senators that are members of the minority party in the Senate..
 (2)ContentsSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended by inserting after paragraph (2), as added by subsection (b) of this section, the following:
						
 (3)for a bipartisan budget resolution, include— (A)in accordance with section 316, a clear statement of the appropriate level for the discretionary spending limit for each fiscal year of the biennium of the concurrent resolution on the budget;
 (B)the amount of health care spending by the Government; (C)the amount of tax expenditures;
 (D)the amount of discretionary appropriations (as defined in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900)); and
 (E)the amount of revenues;. (3)Consideration of bipartisan budget resolutionsSection 305 of the Congressional Budget Act of 1974 (2 U.S.C. 636) is amended by adding at the end the following:
						
							(e)Procedures in the Senate for bipartisan budget resolutions
								(1)Other expedited process
 (A)In generalSubject to subparagraph (B), in the Senate, upon the agreement of the majority leader and the minority leader, additional procedures to expedite consideration of a bipartisan budget resolution shall apply to consideration of the bipartisan budget resolution. The majority leader shall submit a written statement for the Congressional Record reflecting any agreement described in this paragraph.
 (B)Inclusion and exclusionAn agreement described in this paragraph— (i)may include limiting the number of amendments upon which the Senate shall vote; and
 (ii)may not include the waiver of any points of order. (2)Adoption (A)In generalIn the Senate, a bipartisan budget resolution shall only be agreed to—
 (i)if it complies with section 3(13)(A); and (ii)upon the affirmative vote of not less than—
 (I)three-fifths of the Members, duly chosen and sworn; and (II)15 Members that are members of the minority party in the Senate.
 (B)Not agreed toIf a bipartisan budget resolution is not agreed to in accordance with subparagraph (A), the Senate shall be deemed to have agreed to a motion to recommit the bipartisan budget resolution to the Committee on Fiscal Control and the Budget.
									(3)Conference reports and amendments between the Houses
 (A)In generalIn the Senate, a conference report or an amendment between the Houses on a bipartisan budget resolution shall only be agreed to—
 (i)if it complies with section 3(13)(A); and (ii)upon the affirmative vote of not less than—
 (I)three-fifths of the Members, duly chosen and sworn; and (II)15 Members that are members of the minority party in the Senate.
 (B)Not agreed toIf a conference report or an amendment between the Houses on a bipartisan budget resolution is not agreed to in accordance with subparagraph (A), a motion to reconsider the conference report or amendment between the Houses is in order in accordance with rule XIII of the Standing Rules of the Senate..
 (4)Reconciliation under bipartisan budget resolutionsSection 310(e)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 641(e)(2)) is amended—
 (A)by inserting (A) before Debate; and (B)by adding at the end the following:
							
 (B)In the Senate, a reconciliation bill reported under subsection (b) pursuant to reconciliation instructions in a bipartisan budget resolution, a House amendment thereto, and a conference report thereon shall be agreed to only upon the affirmative vote of not less than—
 (i)a majority of the Members voting, a quorum being present; and (ii)15 Members that are members of the minority party in the Senate..
 (5)Automatic adjustment of debt limit and statutory capsTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at the end the following:
						
							316.Automatic adjustment of debt limit and statutory caps
 (a)DefinitionIn this section, the term covered concurrent resolution on the budget— (1)means a concurrent resolution on the budget for a biennium adopted under section 301 that contains text in the form specified under subsection (b) of this section applicable to the type of concurrent resolution on the budget; and
 (2)does not include a concurrent resolution on the budget described in section 304. (b)Form (1)In generalFor a concurrent resolution on the budget that is not a bipartisan budget resolution, the form specified in this subsection is that, other than any short title, the first section of the concurrent resolution on the budget shall consist of only the following: For purposes of section 316(c) of the Congressional Budget Act of 1974, Congress specifies that section 3101(b) of title 31, United States Code, shall be amended by striking the dollar amount and inserting $______., the blank space being filled in with the appropriate level for the debt subject to limit under section 3101 of title 31, United States Code.
									(2)Bipartisan budget resolution
 (A)In generalFor a concurrent resolution on the budget that is a bipartisan budget resolution, the form specified in this subsection is that, other than any short title, the first section of the concurrent resolution on the budget shall consist of only the following:
											
 For purposes of section 316(c) of the Congressional Budget Act of 1974, Congress specifies the following:(1)Section 3101(b) of title 31, United States Code, shall be amended by striking the dollar amount and inserting $_______.
 (2)Section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) shall be amended by inserting after paragraph (_) the following:
 (__)for fiscal year ___, for the discretionary category, $________ in new budget authority; and (__)for fiscal year ___, for the discretionary category, $________ in new budget authority;.
 (B)Blank spacesThe blank spaces in paragraphs (1) and (2) of such section, as described in subparagraph (A) of this paragraph, shall be filled in as follows:
 (i)The first blank being filled in with the appropriate level for the debt subject to limit under section 3101 of title 31, United States Code.
 (ii)The second blank being filled in with the number of the paragraph establishing the discretionary spending limit for the last fiscal year for which the discretionary spending limits are in effect under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)).
 (iii)The third and sixth blanks being filled in with the paragraph numbers following the paragraph number specified in the second blank.
 (iv)The fourth and seventh blanks being filled in with the fiscal years for which the level of the discretionary spending limits are being specified under the concurrent resolution on the budget.
 (v)The fifth and eighth blanks being filled in with the amount of the discretionary spending limit for the discretionary category for the fiscal years described in the fourth and seventh blanks, respectively, being specified under the concurrent resolution on the budget.
											(c)Automatic enrollment of joint resolution
 (1)In generalUpon adoption by Congress of a covered concurrent resolution on the budget, the Secretary of the Senate shall prepare an engrossment of a joint resolution consistent with the text included in the covered concurrent resolution on the budget in the form specified under subsection (b).
 (2)SenateUpon engrossment of a joint resolution under paragraph (1), the vote by which the covered concurrent resolution on the budget was finally agreed to in the Senate shall also be considered as a vote on passage of the joint resolution in the Senate, and the joint resolution shall be considered as passed by the Senate and duly certified and examined. The engrossed copy shall be signed by the Secretary of the Senate and transmitted to the House of Representatives.
 (3)House of RepresentativesUpon receipt of the engrossed copy of a joint resolution under paragraph (2), the vote by which the covered concurrent resolution on the budget was finally agreed to in the House of Representatives shall also be considered as a vote on passage of the joint resolution in the House of Representatives, and the joint resolution shall be considered as passed by the House of Representatives and duly certified and examined. The Clerk of the House of Representatives shall transmit the joint resolution to be enrolled.
 (4)EnrollingUpon receipt of a joint resolution under paragraph (3), the Enrolling Clerk of the Senate shall enroll the joint resolution.
 (5)VetoesIf the President vetoes a joint resolution enrolled under paragraph (4), in the Senate there shall be not more than 1 hour of debate on the veto message, equally divided between the majority and minority leaders or their designees..
					(6)Bipartisan budget agreed to
 (A)DefinitionIn this paragraph, the term bipartisan budget resolution has the meaning given that term in paragraph (13) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622), as added by this Act.
 (B)Effect on motion to proceed to appropriation billsIf a bipartisan budget resolution is adopted by the Senate and House of Representatives, a motion to proceed to the consideration of an appropriation Act referred to in section 105 of title 1, United States Code, making appropriations for either fiscal year of the biennium of the bipartisan budget resolution (which shall not include a bill or joint resolution making supplemental appropriations for such a fiscal year) or a bill or joint resolution making continuing appropriations for such a fiscal year shall not be debatable.
 (C)Minor violationsIf a bipartisan budget resolution is adopted by the Senate and House of Representatives, with respect to any fiscal year covered by the bipartisan budget resolution, the Chairman of the Committee on Fiscal Control and the Budget may determine that a point of order does not lie under the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) for a violation for which the absolute value of the violation is less than $500,000.
 (d)Other changes to contentSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)), is amended— (1)in paragraph (1), as so designated by subsection (b) of this section—
 (A)in subparagraph (D), by inserting for direct spending (as defined in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900)), before new budget authority;
 (B)in subparagraph (E), by striking the public debt and inserting the debt held by the public and debt subject to limit under section 3101 of title 31, United States Code;
 (C)in subparagraph (F), by striking and at the end; and (D)by inserting after subparagraph (G) the following:
							
 (H)the allocated amount of discretionary appropriations; and (I)the unallocated amount of discretionary appropriations;; and
 (2)by inserting after paragraph (3), as added by subsection (c) of this section, the following:  (4)for any concurrent resolution on the budget, specify the amount of the gross domestic product of the United States assumed for purposes of each fiscal year covered by the concurrent resolution; and
 (5)for any concurrent resolution on the budget, specify a target for the ratio of the debt held by the public to the gross domestic product of the United States (rounded to the nearest one-tenth of 1 percent) for each fiscal year covered by the concurrent resolution..
 (e)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended—
 (1)by striking the item relating to section 301 and inserting the following:
						Sec. 301. Biennial adoption of concurrent resolution on the
				budget.; and
 (2)by inserting after the item relating to section 315 the following:
						Sec. 316. Automatic adjustment of debt limit and statutory caps..
					203.Additional matters relating to concurrent resolution
 (a)Additional mattersSection 301(b)(3) of the Congressional Budget Act of 1974 (2 U.S.C. 632(b)(3)) is amended by striking for such fiscal year and inserting for either fiscal year in such biennium.
 (b)Views and estimatesSection 301(d) of the Congressional Budget Act of 1974 (2 U.S.C. 632(d)) is amended— (1)by striking Within 6 weeks after the President submits a budget under section 1105(a) of title 31, United States Code, and inserting the following:
						
 (1)In generalNot later than March 1 of each odd-numbered year (or, if applicable under section 300(b), May 1 of an odd-numbered year),; and
 (2)by adding at the end the following:  (2)Review of unauthorized appropriationsEach Committee of the House of Representatives and the Senate shall include the views and estimates of the committee required under paragraph (1) a description of the plans of the committee to consider legislation relating to programs within the jurisdiction of the committee that appeared in the most recent report of the Congressional Budget Office on unauthorized appropriations submitted to Congress under section 202(e)(3).
							(3)Oversight of government performance
 (A)ReviewEach committee of the House of Representatives and the Senate shall— (i)review programs and tax expenditures of which the committee has jurisdiction to identify waste, fraud, abuse, or duplication, and increase the use of performance data to inform committee work; and
 (ii)review the matters for congressional consideration identified in— (I)the applicable semiannual reports of the Inspectors General for which the committee has jurisdiction;
 (II)the list of unimplemented recommendations compiled by the Inspectors General for which the committee has jurisdiction;
 (III)the High Risk list published by the Government Accountability Office; and (IV)the annual report to reduce program duplication published by the Government Accountability Office as required under section 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt, approved February 12, 2010 (31 U.S.C. 712 note).
 (B)Inclusion in views and estimatesBased on the oversight efforts and performance reviews of programs under subparagraph (A), each committee of the House of Representatives and the Senate shall include plans for improved governmental performance in the views and estimates of the committee required under paragraph (1) to the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, respectively.
 (4)Revenue projectionThe Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives shall each include in the views and estimates of the committee required under paragraph (1)—
 (A)a report providing revenue projections for each fiscal year in the next biennium and the 4 ensuing bienniums, which shall include a description of how such revenue projections would be impacted by any extension of an expiring or terminating tax provision anticipated by the committee or other policy initiatives of the committee;
 (B)a list of— (i)any tax provisions that are scheduled to expire or terminate during the period described in subparagraph (A); and
 (ii)any provisions described in clause (i) that the committee anticipates will be extended— (I)to apply with respect to the next biennium; or
 (II)to apply with respect to the period described in subparagraph (A); and (C)an estimate of—
 (i)the cost to extend the tax provisions listed in subparagraph (B)(i); and (ii)the cost to extend the tax provisions the committee anticipates will be extended, as listed under subparagraph (B)(ii)..
 (c)HearingsSection 301(e) of the Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended—
 (1)in paragraph (1)— (A)by striking fiscal year and inserting biennium; and
 (B)by inserting after the second sentence the following: On or before April 1 of each odd-numbered year (or, if applicable under section 300(b), June 1 of an odd numbered year), the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall report to its House the concurrent resolution on the budget referred to in subsection (a) for the biennium beginning on October 1 of that year.; and
 (2)in paragraph (2)— (A)by striking subparagraphs (A) and (B);
 (B)by redesignating subparagraphs (C) through (F) as subparagraphs (A) through (D), respectively; and (C)in subparagraph (C), as so redesignated, by striking for the President's budget and.
						(d)Goals for
 reducing unemploymentSection 301(f) of the Congressional Budget Act of 1974 (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium.
				(e)Economic
 assumptionsSection 301(g)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium.
 204.Committee allocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended— (1)in subsection (a)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking of the levels for the first fiscal year and all that follows through of— and inserting of the levels for each fiscal year in the next biennium, for the period of the next biennium and the ensuing 2 bienniums, and for the period covered by the resolution (except that in the case of the Committee on Appropriations only for each fiscal year in the biennium) of—; and
 (B)in paragraph (5)(A), by striking April 15 and inserting May 15 of an odd-numbered year (or, if applicable under section 300(b), June 15 of an odd-numbered year);
 (2)in subsection (b), by striking budget year and inserting biennium; (3)in subsection (c)—
 (A)by striking for a fiscal year and inserting for each fiscal year in the biennium; and (B)by striking for that fiscal year and inserting for a fiscal year during that biennium;
 (4)in subsection (f)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking for a fiscal year and inserting for a biennium; and (ii)in the matter following subparagraph (C), by striking the first fiscal year and inserting each fiscal year of the biennium; and
 (B)in paragraph (2)(A)— (i)by striking the first fiscal year and inserting each fiscal year of the biennium; and
 (ii)by striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and (5)in subsection (g)(1)(A), by striking April 15 and inserting May 15 of an odd-numbered year (or, if applicable under section 300(b), June 15 of an odd-numbered year).
				205.Section 303 Point of order
 (a)In generalSection 303(a) of the Congressional Budget Act of 1974 (2 U.S.C. 634(a)) is amended— (1)by striking for a fiscal year and inserting for a biennium; and
 (2)by striking the first fiscal year and inserting each fiscal year of the biennium. (b)Exceptions in the houseSection 303(b) of the Congressional Budget Act of 1974 (2 U.S.C. 634(b)) is amended—
 (1)in paragraph (1)(A), by striking the budget year and inserting the biennium; and (2)in paragraph (2), by inserting (or, if applicable under section 300(b), June 15) after May 15.
 (c)Application to the senateSection 303(c)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 634(c)(1)) is amended by striking fiscal year and inserting biennium.
 206.Permissible revisions of concurrent resolutions on the budgetSection 304 of the Congressional Budget Act of 1974 (2 U.S.C. 635) is amended— (1)by striking fiscal year the first two places it appears and inserting biennium; and
 (2)by striking for such fiscal year and inserting for such biennium. 207.Procedures for consideration of budget resolutionsSection 305 of the Congressional Budget Act of 1974 (2 U.S.C. 636) is amended—
 (1)in subsection (a)(3), by striking fiscal year and inserting biennium; and (2)in subsection (b)(3), by striking fiscal year and inserting biennium.
				208.Completion of House action on appropriation bills
 (a)In generalSection 307 of the Congressional Budget Act of 1974 (2 U.S.C. 638) is amended— (1)in the section heading, by striking House committee action on all appropriation bills to be completed by June 10 and inserting Deadline for House committee action on all appropriation bills; and
 (2)by inserting (or, if applicable under section 300(b), June 30 of a year) after June 10 of each year. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the item relating to section 307 and inserting the following:
					Sec. 307. Deadline for House committee action on all appropriation bills..
 209.Reconciliation processSection 310 of the Congressional Budget Act of 1974 (2 U.S.C. 641) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium; and (B)in paragraph (1) by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution; and
 (2)in subsection (f)— (A)by inserting of an odd-numbered year after July; and
 (B)by striking for such fiscal year and inserting for the biennium that begins with such fiscal year. 210.Section 311 point of order (a)In the HouseSection 311(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(1)) is amended—
 (1)by striking for a fiscal year and inserting for a biennium; (2)by striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and
 (3)by striking that first fiscal year and inserting each fiscal year in the biennium. (b)In the SenateSection 311(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(2)) is amended—
 (1)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and (2)in subparagraph (B)—
 (A)by striking that first fiscal year the first place it appears and inserting either fiscal year in the biennium; and (B)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years.
 (c)Social security levelsSection 311(a)(3) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(3)) is amended by— (1)striking for the first fiscal year and inserting each fiscal year in the biennium; and
 (2)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years. 211.Maximum deficit amount point of orderSection 312(c) of the Congressional Budget Act of 1974 (2 U.S.C. 643(c)) is amended—
 (1)in the matter preceding paragraph (1), by striking for a fiscal year and inserting for a biennium; (2)in paragraph (1), by striking the first fiscal year and inserting either fiscal year in the biennium;
 (3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and (4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year.
				IIICommittee on Fiscal Control and the Budget
			301.Committee on Fiscal Control and the Budget of the Senate
				(a)In general
 (1)Change of nameThe Committee on the Budget of the Senate is renamed as the Committee on Fiscal Control and the Budget of the Senate.
 (2)Committee statusThe Committee on Fiscal Control and the Budget shall be treated as the Committee on the Budget listed under paragraph 3 of rule XXV of the Standing Rules of the Senate for purposes of the Standing Rules of the Senate.
					(b)Membership
 (1)In generalIn the Senate, the Chairman and Ranking Member of the Committee on Appropriations and the Chairman and Ranking Member of the Committee on Finance (if not already a member of the Committee on Fiscal Control and the Budget of the Senate) shall be ex officio members of the Committee on Fiscal Control and the Budget, but shall have no vote in the Committee on Fiscal Control and the Budget and shall not be counted for purposes of determining a quorum.
 (2)ExemptionService of a Senator as an ex officio member of the Committee on Fiscal Control and the Budget of the Senate under paragraph (1) shall not be taken into account for purposes of paragraph 4 of rule XXV of the Standing Rules of the Senate.
 (c)Conforming amendmentsSection 101 of S. Res. 445 (108th Congress) is amended— (1)in subsection (d)—
 (A)in the subsection heading, by striking Budget and inserting Fiscal Control and the Budget; (B)in the matter preceding paragraph (1), by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget; and
 (C)in paragraph (1), by striking the Budget Committee and inserting the Committee on Fiscal Control and the Budget; and (2)in subsection (e), by striking The Committee on the Budget and inserting The Committee on Fiscal Control and the Budget.
 (d)RulemakingThis section is enacted— (1)as an exercise of the rulemaking power of the Senate; and
 (2)with full recognition of the constitutional right of the Senate to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.
					302.Technical and conforming amendments
 (a)Congressional Budget and Impoundment Control Act of 1974The Congressional Budget and Impoundment Control Act of 1974 is amended— (1)in section 201 (2 U.S.C. 601)—
 (A)in subsection (a)(2), by striking the Committees on the Budget of the House and Senate and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (f), by striking The Budget Committees of the Senate and House and inserting The Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (2)in section 202 (2 U.S.C. 602)— (A)in subsection (a)—
 (i)in the subsection heading, by striking Budget Committees and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (B)in subsection (d), by striking the Committee on the Budget of either House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate; and
 (C)in subsection (e)— (i)in the subsection heading, by striking Budget Committees and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)by striking the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (3)in section 301 (2 U.S.C. 632)— (A)in subsection (d)(1), as amended by section 202 of this Act—
 (i)in the first sentence— (I)by striking the Committee on the Budget the first place it appears and inserting the Committee on the Budget of the House of Representatives, with respect to a committee of the House of Representatives, or the Committee on Fiscal Control and the Budget of the Senate, with respect to a committee of the Senate; and
 (II)by striking the Committee on the Budget of the Senate and inserting the Committee on Fiscal Control and the Budget of the Senate; (ii)in the second sentence, by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (iii)in the third sentence— (I)by striking the Committee on the Budget of its House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, respectively; and
 (II)by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (iv)in the fourth sentence, by striking the Committee on the Budget of the applicable House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, as applicable;
 (B)in subsection (e)(1)— (i)in the first sentence, by striking the Committee on the Budget of each House shall and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall each; and
 (ii)in the second sentence— (I)by striking the Committee on the Budget of each House and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (II)by striking its each place it appears and inserting such committee’s; and (III)by striking it and inserting such committee; and
 (C)in subsection (h), by striking its House and inserting the House of Representatives; (4)in section 305(b) (2 U.S.C. 636(b)), by striking Committee on the Budget each place it appears and inserting Committee on Fiscal Control and the Budget;
 (5)in section 306 (2 U.S.C. 637), in the section heading, by striking budget committees and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (6)in section 308(a)(3) (2 U.S.C. 639(a)(3)), by striking the Committees on the Budget of the House and Senate and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (7)in section 310 (2 U.S.C. 641)— (A)in subsection (b)(2), by striking the Committee on the Budget of its House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, respectively;
 (B)in subsection (c)(2), by striking Committee on the Budget each place it appears and inserting Committee on Fiscal Control and the Budget; and (C)in subsection (d)—
 (i)in paragraph (4), by striking or of the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; and (ii)in paragraph (5), by striking its Committee on the Budget and inserting the Committee on the Budget of the House of Representatives;
 (8)in section 312(a) (2 U.S.C. 643(a))— (A)in the subsection heading, by striking Budget; and
 (B)by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; (9)in section 313 (2 U.S.C. 644)—
 (A)in subsection (b)(2), by striking Committee on the Budget and inserting Committee on Fiscal Control and the Budget; and (B)in subsection (c), by striking Committee on the Budget and inserting Committee on Fiscal Control and the Budget;
 (10)in section 314 (2 U.S.C. 645)— (A)in subsection (a), by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (g)(1)(A), by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; (11)in section 425(e) (2 U.S.C. 658d(e)), by striking Committee on the Budget and inserting Committee on Fiscal Control and the Budget;
 (12)in section 703 (2 U.S.C. 623)— (A)in subsection (a), by striking The Committees on the Budget of the House of Representatives and the Senate and inserting The Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (b), by striking The Committee on the Budget of each House shall, from time to time, report to its House and inserting The Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall, from time to time, report to the House of Representatives and the Senate, respectively,;
 (13)in section 1024(d) (2 U.S.C. 691c(d)), by striking the Committees on the Budget of the House of Representatives and the Senate and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (14)in section 1025(a) (2 U.S.C. 691d(a)), by striking Committee on the Budget the first place it appears and inserting Committee on Fiscal Control and the Budget; and (15)in the table of contents in section 1(b), by striking the item relating to section 306 and inserting the following:
						Sec. 306. Legislation dealing with congressional budget must be handled by the Committee on the
			 Budget of the House of Representatives and the Committee on Fiscal Control
			 and the Budget
			 of the Senate..
 (b)Balanced Budget and Emergency Deficit Control Act of 1985The Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended— (1)in section 250(c)(4)(F) (2 U.S.C. 900(c)(4)(F)), by striking the Committees on Appropriations and the Budget of the House of Representatives and the Senate and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate;
 (2)in section 251 (2 U.S.C. 901)— (A)in subsection (a)(7), by striking the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (b)— (i)in paragraph (1), by striking the Committees on Appropriations and the Budget of the House of Representatives and the Senate and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)in paragraph (2)(D)(ii), by striking the Committees on Appropriations and Budget in each House and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate;
 (3)in section 251A(d) (2 U.S.C. 901a(d)), by striking the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (4)in section 254(h) (2 U.S.C. 904(h)), in the matter preceding paragraph (1), by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; (5)in section 257(b)(2)(A)(i) (2 U.S.C. 907(b)(2)(A)(i)), in the second sentence—
 (A)by striking the Committees on Budget and inserting the Committee on the Budget of the House of Representatives, the Committee on Fiscal Control and the Budget of the Senate,; and
 (B)by striking and the Budget Committees and inserting the Committee on the Budget of the House of Representatives, and the Committee on Fiscal Control and the Budget of the Senate;
 (6)in section 258(a)(3) (2 U.S.C. 907a(a)(3)), in the first sentence, by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget; (7)in section 258B(h)(4) (2 U.S.C. 907c(h)(4)), by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget; and
 (8)in section 258C(a) (2 U.S.C. 907d(a))— (A)by striking the Committee on the Budget each place it appears and inserting the Committee on Fiscal Control and the Budget;
 (B)in paragraph (3), by striking the Budget Committee and inserting the Committee on Fiscal Control and the Budget of the Senate; and (C)in paragraph (4)—
 (i)in the paragraph heading, by striking Budget committee action and inserting Action by the Committee on Fiscal Control and the Budget; and (ii)by striking the Budget Committee each place it appears and inserting the Committee on Fiscal Control and the Budget of the Senate.
 (c)Statutory Pay-As-You-Go Act of 2010The Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 931 et seq.) is amended— (1)in section 4(a) (2 U.S.C. 933(a))—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking the Senate Budget Committee each place it appears and inserting the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)in subparagraph (C), by striking the Chairmen of the House and Senate Budget Committees each place it appears and inserting the Chairman of the Committee on the Budget of the House of Representatives and the Chairman of the Committee on Fiscal Control and the Budget of the Senate;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in clause (i), by striking by one House, the Chairman of the Budget Committee of that House and inserting by the House of Representatives or the Senate, the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate, respectively,; and
 (II)in clause (ii), by striking the Chairman of the Budget Committee of that House prior to passage and inserting the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate prior to passage by the House of Representatives or the Senate, respectively,; and
 (ii)in subparagraph (B)(i), by striking the Chairmen of the Budget Committees of the House and Senate and inserting the Chairman of the Committee on the Budget of the House of Representatives and the Chairman of the Committee on Fiscal Control and the Budget of the Senate;
 (C)in paragraph (3), by striking Senate Budget Committee and inserting Committee on Fiscal Control and the Budget of the Senate; and (D)in paragraph (4)—
 (i)in the paragraph heading, by striking of the budget committees; and (ii)by striking the Senate or House Committees on the Budget and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate; and
 (2)in section 12 (2 U.S.C. 938)— (A)in the first sentence, by striking the chairmen of the Committees on the Budget of the House and Senate and inserting the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in the second sentence, by striking the Chairmen of the House and Senate Budget Committees and inserting the Chairman of the Committee on the Budget of the House of Representatives and the Chairman of the Committee on Fiscal Control and the Budget of the Senate.
						(d)Other laws
 (1)Section 3(1)(A) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5202(1)(A)) is amended by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget.
 (2)Section 3002(1)(A) of the Small Business Jobs Act of 2010 (12 U.S.C. 5701(1)(A)) is amended by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget.
 (3)Section 302(d) of the Full Employment and Balanced Growth Act of 1978 (15 U.S.C. 3132(d)) is amended in the first sentence by striking the Committees on the Budget of the Senate and the House of Representatives and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate.
 (4)Section 9503(d)(7) of the Internal Revenue Code of 1986 (relating to the Highway Trust Fund) is amended by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives, the Committee on Fiscal Control and the Budget of the Senate.
 (5)Section 1104(c) of title 31, United States Code, is amended in the second sentence by striking the Committees on Appropriations and on the Budget of both Houses of Congress and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate.
 (6)Section 1105(a)(35)(B) of title 31, United States Code, is amended by striking the Committees on Appropriations and all that follows and inserting the Committee on Appropriations, the Committee on the Budget, and the Committee on Homeland Security of the House of Representatives and the Committee on Appropriations, the Committee on Fiscal Control and the Budget, and the Committee on Homeland Security and Governmental Affairs of the Senate..
 (7)Section 1109(b) of title 31, United States Code, is amended by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate.
 (8)Section 1112(c)(3) of title 31, United States Code, is amended by striking and on the Budget of both Houses of Congress and inserting of both Houses of Congress, the Committee on the Budget of the House of Representatives, the Committee on Fiscal Control and the Budget of the Senate.
 (9)Section 1120(a)(3)(B) of title 31, United States Code, is amended by striking the Committees on the Budget of the Senate and the House of Representatives and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate.
 (10)Section 3524(b) of title 31, United States Code, is amended by striking the Committees on the Budget and Appropriations of both Houses of Congress, the Committee on Governmental Affairs, and to the Committee on Government Operations, and to and inserting the Committee on Appropriations, the Committee on the Budget, and the Committee on Oversight and Government Reform of the House of Representatives, the Committee on Appropriations, the Committee on Fiscal Control and the Budget, and the Committee on Homeland Security and Governmental Affairs of the Senate, and.
 (11)Section 6203(a)(2)(C) of title 31, United States Code, is amended by striking the Committees on Governmental Affairs, the Budget, and Appropriations and inserting the Committee on Appropriations, the Committee on Fiscal Control and the Budget, and the Committee on Homeland Security and Governmental Affairs.
 (12)Section 8163(c)(1) of title 38, United States Code, is amended in the first sentence by striking and the Committees on the Budget of the House of Representatives and the Senate and inserting the Committee on the Budget of the House of Representatives, and the Committee on Fiscal Control and the Budget of the Senate.
 (13)Section 8168 of title 38, United States Code, is amended by striking and the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives, and the Committee on Fiscal Control and the Budget of the Senate.
 (14)Section 104(a)(2) of division O of the Consolidated Appropriations Act, 2018 (43 U.S.C. 1748a–2(a)(2)) is amended by striking the Budget the second place it appears and inserting Fiscal Control and the Budget.
 303.ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the Committee on the Budget of the Senate shall be deemed a reference to the Committee on Fiscal Control and the Budget of the Senate.
			IVSpecial reconciliation instructions
			401.Special reconciliation instructions
 (a)In generalTitle III of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 631 et seq.), as amended by section 202 of this Act, is amended by adding at the end the following:
					
						317.Special reconciliation instructions
 (a)In generalOnly if the Director of the Congressional Budget Office submits a report under section 202(h) indicating that the target for the ratio of the debt held by the public to the gross domestic product of the United States by the end of the last fiscal year covered by the most recently agreed to concurrent resolution on the budget will not be achieved, not later than April 15 of the first fiscal year of such biennium, the Committee on Fiscal Control and the Budget of the Senate shall report to the Senate a simple resolution—
 (1)specifying a total level of deficit reduction to be achieved and the period during which such reduction is to be achieved; and
 (2)containing directives to 1 or more committees of the Senate specifying the total amount by which new budget authority or new entitlement authority contained in laws within the jurisdiction of each such committee is to be changed or revenues are to be changed to achieve the total level of deficit reduction.
 (b)Deemed agreed toIf the Committee on Fiscal Control and the Budget of the Senate reports a resolution in accordance with subsection (a), the resolution shall be deemed to be agreed to by the Senate.
 (c)Recommendations of committeesIf a resolution is reported under subsection (a), not later than May 15 of the year in which the resolution is reported, each committee for which the resolution contains directives shall submit to the Committee on Fiscal Control and the Budget of the Senate recommended changes in laws within the jurisdiction of the committee that comply with subsection (a)(2).
							(d)Special reconciliation procedure
 (1)In generalSubject to paragraph (2), after each committee for which a resolution reported under subsection (a) contained directives has reported recommended changes to the Committee on Fiscal Control and the Budget of the Senate, the Committee on Fiscal Control and the Budget shall report to the Senate special reconciliation legislation carrying out all such recommendations without any substantive revision.
 (2)Failure to report compliant recommendationsIf 1 or more committees do not report recommendations that comply with subsections (a)(2) and (c), the Committee on Fiscal Control and the Budget of the Senate—
 (A)shall report to the Senate special reconciliation legislation carrying out all reported recommendations that comply with subsections (a)(2) and (c), without any substantive revision; and
 (B)may include in the legislation reported under subparagraph (A) changes in laws within the jurisdiction of each noncompliant committee, if the changes in law comply with subsection (a)(2).
									(e)Limits on special reconciliation bills
								(1)Extraneous material
 (A)In generalIt shall not be in order to consider any provision in legislation reported under subsection (d) that contains material extraneous (within the meaning given that term under section 313) to the directives to the applicable committee.
 (B)Point of order sustainedIf a point of order is made by a Senator against a provision described in subparagraph (A), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.
 (C)Form of the point of orderA point of order under subparagraph (A) may be raised by a Senator as provided in section 313(e). (D)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, legislation reported under subsection (d), upon a point of order being made by any Senator pursuant to subparagraph (A), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subparagraph), no further amendment shall be in order.
 (E)Supermajority waiver and appealIn the Senate, this paragraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this paragraph.
									(2)Deficit reduction required
									(A)Each title reduces the deficit
 (i)In generalIt shall not be in order to consider any title in legislation reported under subsection (d) that would increase the deficit over—
 (I)the period during which the level of deficit reduction specified in subsection (a)(1) is to be achieved; or
 (II)the period covered by the most recently agreed to concurrent resolution on the budget. (ii)Point of order sustainedIf a point of order is made by a Senator against a title described in clause (i), and the point of order is sustained by the Chair, that title shall be stricken from the measure and may not be offered as an amendment from the floor.
 (iii)Form of the point of orderA point of order under clause (i) may be raised by a Senator as provided in section 313(e). (iv)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to clause (i), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this clause), no further amendment shall be in order.
 (v)Supermajority waiver and appealIn the Senate, this subparagraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subparagraph.
										(B)No amendments reducing the amount of deficit reduction
 (i)In generalIt shall not be in order to consider an amendment to legislation reported under subsection (d) that would reduce the amount of the decrease in the deficit, as compared to the legislation as reported by the Committee on Fiscal Control and the Budget of the Senate, over—
 (I)the period during which the level of deficit reduction specified in subsection (a)(1) is to be achieved; or
 (II)the period covered by the most recently agreed to concurrent resolution on the budget. (ii)Supermajority waiver and appealIn the Senate, this subparagraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subparagraph.
										(f)Consideration of special reconciliation bills
 (1)DeadlineNot later than July 30 of an even-numbered year, the Senate shall proceed to consideration of legislation reported under subsection (d).
								(2)Procedures
 (A)In generalExcept as provided in subparagraph (B), and subject to subsection (e), if the Committee on Fiscal Control and the Budget of the Senate reports legislation under subsection (d), the provisions of section 305 for the consideration in the Senate of concurrent resolutions on the budget and conference reports thereon shall also apply to the consideration in the Senate of such legislation and conference reports thereon.
 (B)ConsiderationConsideration in the Senate on any legislation reported under subsection (d), and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours.
 (C)VetoesIf the President vetoes legislation reported under subsection (d), in the Senate there shall be not more than 1 hour of debate on the veto message, equally divided between the majority and minority leaders or their designees..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 316, as added by section 202 of this Act, the following:
					Sec. 317. Special reconciliation instructions..
				VCongressional budget enforcement and accountability
 501.Up-to-date tabulations of congressional budget actionSection 308(b) of the Congressional Budget Act of 1974 (2 U.S.C. 639(b)) is amended to read as follows:
				
					(b)Up-to-Date tabulations of congressional budget action
						(1)CBO Reports
 (A)In generalAt the request of the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate, the Director of the Congressional Budget Office shall provide to each such committee reports detailing and tabulating congressional action on bills and joint resolutions providing an increase or decrease in budget authority, outlays, or revenues for fiscal years covered by a concurrent resolution on the budget.
 (B)ContentsEach report provided under subparagraph (A) shall include, but is not limited to— (i)an up-to-date tabulation comparing the appropriate aggregate levels included in the most recently adopted concurrent resolution on the budget with the levels resulting from current law, as modified by subsequently enacted legislation; and
 (ii)an up-to-date calculation, for each committee of the House of Representatives and the Senate (other than the Committees on Appropriations), of the amount by which the committee is expected to exceed or not exceed, as the case may be, the allocation level described in section 302(a), as provided for the committee by the most recently adopted concurrent resolution on the budget.
								(2)Scorekeeping reports
 (A)In generalThe Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall each make available to Members of its House summary budget scorekeeping reports.
 (B)ContentsEach report made available under subparagraph (A) shall— (i)be made available not less frequently than bimonthly to provide Members of each House an accurate representation of the current status of congressional consideration of the budget;
 (ii)include, but is not limited to, summaries of tabulations and calculations provided under paragraph (1);
 (iii)be based on information provided under paragraph (1) without substantive revision; and (iv)be published in the Congressional Record and on a publicly accessible website by the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate, as applicable, as soon as practicable.
 (C)Submission to the SpeakerThe Chairman of the Committee on the Budget of the House of Representatives shall submit each report made available under subparagraph (A) to the Speaker..
 502.Surgical strike point of order relating to legislation dealing with the congressional budgetSection 306(a) of the Congressional Budget Act of 1974 (2 U.S.C. 637(a)) is amended to read as follows:
				
					(a)In the Senate
 (1)Point of orderIn the Senate, it shall not be in order to consider a provision in a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report containing any matter which is within the jurisdiction of the Committee on Fiscal Control and the Budget of the Senate unless the provision is in—
 (A)a bill or joint resolution which has been reported by the Committee on Fiscal Control and the Budget of the Senate (or from the consideration of which such committee has been discharged); or
 (B)an amendment to, amendment between the Houses in relation to, conference report on, or motion on a bill or joint resolution described in subparagraph (A).
 (2)Point of order sustainedIf a point of order is made by a Senator against a provision described in paragraph (1), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.
 (3)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e). (4)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to paragraph (1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. In the Senate, debate on any such motion, and any debatable motions and appeals in connection therewith, shall be limited to 1 hour. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this paragraph), no further amendment shall be in order..
 503.Global waiver for general budget points of orderSection 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended by adding at the end the following:
				
					(f)Global waiver for general budget points of order
 (1)DefinitionsIn this subsection— (A)the term general budget point of order means a point of order under this Act, the Balanced Budget and Emergency Deficit Control Act of 1985, the Statutory Pay-As-You-Go Act of 2010, or a concurrent resolution on the budget that if sustained—
 (i)in the case of a bill or joint resolution, the effect is the measure be recommitted to the appropriate committee for further consideration under section 312(f); or
 (ii)in the case of any other measure, the effect is the same as if the Senate had disagreed to the measure; and
 (B)the term surgical strike point of order means a point of order under this Act, the Balanced Budget and Emergency Deficit Control Act of 1985, the Statutory Pay-As-You-Go Act of 2010, or a concurrent resolution on the budget raised against a provision in a measure that if sustained the effect is the provision be stricken from the measure.
 (2)WaiverIn the Senate, it shall be in order for a Senator to move to waive all applicable general budget points of order with respect to a bill, joint resolution, concurrent resolution, motion, amendment, amendment between the Houses, or conference report. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain a motion made under this paragraph.
						(3)Prohibition
 (A)In generalIn the Senate, it shall not be in order for a Senator to move to waive all applicable surgical strike points of order with respect to a bill, joint resolution, concurrent resolution, motion, amendment, amendment between the Houses, or conference report, unless in response to a point of order being raised.
 (B)No waiverIn the Senate, it shall not be in order to move to waive or suspend subparagraph (A).. 504.Effective dateThe amendments made by this title shall take effect on the date of enactment of this Act.
			VIReports
			601.Reports to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the
			 Budget of the House of Representatives
 (a)In generalSection 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)) is amended— (1)by striking paragraph (2) and inserting the following:
						
 (2)The Director shall from time to time, as may be necessary or appropriate to provide the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate with information, data, and analyses for the performance of their duties and functions, submit to such committees further reports, including reports—
 (A)revising the report required under paragraph (1); (B)analyzing the accuracy of the projections of the Office of economic factors, total outlays, revenues, surpluses or deficits, and debt;
 (C)analyzing the accuracy of estimates, comparisons, or descriptions, or components thereof, that the Office prepared for legislation that has been enacted; and
 (D)updating economic projections, including projections of the ratio of the debt held by the public to the gross domestic product of the United States.; and
 (2)by adding at the end the following:  (4)On or before December 20 of each year, the Director shall submit to the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate a report on—
 (A)planned and recent transparency efforts, including proposals on making supporting documents covering methods and assumptions used in analyses and cost estimates publicly available; and
 (B)the feasibility of placing interactive models online and releasing source code for computer programs used in its analysis.
 (5)On or before January 15 of each year, the Director shall submit to the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate 1 or more reports analyzing the accuracy of the projections of the Office of total outlays and revenues for the previous fiscal year.
 (6)(A)The Director shall, to the extent practicable, make public supplemental information for estimates provided by the Office—
 (i)in the case of major legislation described in subparagraph (B)(i)(I), not later than 1 year after the date of enactment of that legislation; and
 (ii)in the case of major legislation described in subparagraph (B)(i)(II), at a date prescribed by the Chairman of the Committee on Fiscal Control and the Budget of the Senate or the Committee on the Budget of the House of Representatives.
 (B)In this paragraph: (i)The term major legislation means a bill, joint resolution, conference report, amendment, amendment between the Houses, or treaty considered in the Senate for which an estimate was prepared pursuant to section 402(a)—
 (I)that— (aa)was enacted; and
 (bb)causes a gross budgetary effect (before incorporating macroeconomic effects and not including timing shifts) in a fiscal year in the period of years of the most recently agreed to concurrent resolution on the budget equal to or greater than—
 (AA)0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or
 (BB)for a treaty, equal to or greater than $15,000,000,000 for that fiscal year; or (II)designated as such by the Chairman of the Committee on Fiscal Control and the Budget of the Senate or the Chairman of the Committee on the Budget of the House of Representatives.
 (ii)The term supplemental information— (I)means the principal information used in estimating the costs and other fiscal or economic effects of major legislation; and
 (II)includes key fiscal or policy models, assumptions, data preparation routines, and other similar information..
 (b)ApplicabilityThis amendments made by this section shall apply to estimates made on or after the date of enactment of this Act.
				602.Reporting on interest effects and budgetary effects
 (a)In generalSection 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) is amended— (1)in the matter preceding paragraph (1)—
 (A)by inserting (a) before The Director; and (B)by striking except the Committee on Appropriations of each House and inserting except that, for the Committee on Appropriations of each House, the Director shall prepare a report only with respect to a supplemental appropriation bill (which shall include an estimate of the interest effects of the bill);
 (2)in paragraph (1)— (A)by striking 4 and inserting 9; and
 (B)by inserting before the semicolon at the end the following: , which shall include, and appear as supplemental information in the estimate, year-by-year estimates of the cost of servicing the debt produced as a result of carrying out such bill or resolution;
 (3)in the undesignated matter following subsection (a)(3), as so designated, by inserting (b) before The estimates; and (4)by adding at the end the following:
						
 (c)The Director of the Congressional Budget Office shall, to the extent practicable, prepare for each bill or resolution of a public character reported by the Committee on Appropriations of each House and submit to such committee—
 (1)an estimate of the costs that would be incurred in carrying out such bill or resolution in the fiscal year in which the bill or resolution is to become effective;
 (2)an estimate of the costs for any advance appropriations in the bill or resolution for the fiscal year in which the budget authority for those appropriations first becomes effective; and
 (3)a year-by-year estimate for any provision of the bill or resolution that would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902) (as in effect prior to September 30, 2002) if the provision was included in legislation other than an appropriation Act..
 (b)ApplicabilityThis amendments made by this section shall apply to estimates made on or after the date of enactment of this Act.
				603.Portfolio budgeting
 (a)In generalSection 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), as amended by section 601 of this Act, is amended by adding at the end the following:
					
 (7)(A)After November 15 of each year, the Director shall submit to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the Budget of the House of Representatives a report that includes—
 (i)a list of all accounts in each functional category in the portfolio for the respective fiscal year described in subparagraph (B);
 (ii)levels of budget authority for the previous 5 fiscal years for each account in each functional category, sorted by discretionary and mandatory amounts;
 (iii)a list of major trust funds in each portfolio and an accounting of the most recently available projection of spending and nongovernmental receipts dedicated to each trust fund;
 (iv)the projected date of exhaustion under current law for any entitlement authority derived from a trust fund;
 (v)options to reduce the deficit focused on the major functional categories in the portfolio; and (vi)an analysis of various alternative scenarios affecting major accounts in each such portfolio and the potential budgetary and economic ramifications.
 (B)The portfolio described in this subparagraph shall include the following major functional categories:
 (i)For the first fiscal year beginning after the date of enactment of this paragraph— (I)National Defense (050);
 (II)International Affairs (150); (III)Veterans Benefits and Services (700); and
 (IV)Administration of Justice (750). (ii)For the second fiscal year beginning after the date of enactment of this paragraph—
 (I)Health (550); and (II)Medicare (570).
 (iii)For the third fiscal year beginning after the date of enactment of this paragraph— (I)General Science, Space, and Technology (250);
 (II)Transportation (400); (III)Community and Regional Development (450); and
 (IV)Education, Training, Employment, and Social Services (500). (iv)For the fourth fiscal year beginning after the date of enactment of this paragraph—
 (I)Energy (270); (II)Natural Resources and Environment (300);
 (III)Agriculture (350); and (IV)General Government (800).
 (v)For the fifth fiscal year beginning after the date of enactment of this paragraph— (I)Commerce and Housing Credit (370);
 (II)Income Security (600); and (III)Social Security (650).
 (C)For the sixth fiscal year and subsequent fiscal years beginning after the date of enactment of this paragraph, each portfolio shall include the same functional categories and submitted in the same order as the portfolios described in subparagraph (B)..
 (b)GAO reportOn or before November 15 of each year, the Comptroller General shall submit to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the Budget of the House of Representatives a report with respect to the portfolios described in paragraph (7)(B) of 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), as added by subsection (a) of this section, for the major functional categories in each portfolio, to be submitted in the order described in that paragraph, that includes—
 (1)a list of duplicative, overlapping, and fragmented accounts in each portfolio, taking into consideration the goals of each account;
 (2)a list of any high-risk programs in the portfolio; (3)a list of programs with a primary source of funding that has moved from direct spending to discretionary spending or program funding that has moved from discretionary spending to direct spending;
 (4)an analysis of various alternative scenarios affecting major accounts in each such portfolio and the potential budgetary and economic ramifications; and
 (5)legislative and funding history for the 10 largest accounts with greater than $1,000,000,000 in budget authority with the greatest percentage of budget authority fluctuations in each portfolio over the most recent 5-year period.
 604.Budget contents and submission to CongressSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)a separate volume for proposals relating to each portfolio for the relevant fiscal year described in paragraph (7)(B) of section 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), which shall include justifications for any change to a Government activity or function..
			VIIModification of consideration of budget resolution
 701.Modification of consideration of budget resolutionSection 305(b) of the Congressional Budget Act of 1974 (2 U.S.C. 636(b)) is amended— (1)in the subsection heading, by striking Debate and inserting Consideration;
 (2)in paragraph (1)— (A)in the first sentence—
 (i)by striking Debate in the Senate on and inserting Consideration in the Senate of; and (ii)by striking such debate and inserting such consideration; and
 (B)by inserting after the first sentence the following: Up to 15 minutes of the time elapsed during each vote by the Senate in relation to an amendment to or motion on a concurrent resolution on the budget shall be counted in determining the period of consideration of the resolution by the Senate.;
 (3)in paragraph (2), by striking 2 hours and inserting 1 hour; (4)in paragraph (3)—
 (A)by inserting (A) before Following; (B)by striking four hours and inserting 2 hours; and
 (C)by adding at the end the following:  (B)Following the expiration of the period described in subparagraph (A), consideration with respect to amendments to the resolution shall be in order. General debate in the Senate on a concurrent resolution on the budget shall be limited to 20 hours, which shall include the 2-hour period described in subparagraph (A), with all remaining time for consideration reserved for amendments. Amendments shall be nondivisible. Consideration of amendments to a concurrent resolution on the budget shall alternate between those offered by members of the majority and those offered by members of the minority.; 
 (5)in paragraph (5), by adding at the end the following: A motion to table such a motion to recommit shall be in order at any time.; (6)by redesignating paragraph (6) as paragraph (7); and
 (7)by inserting after paragraph (5) the following:  (6)After the conclusion of the period for consideration of a concurrent resolution on the budget, the Senate shall proceed, without any further debate on any question, to vote on the final disposition thereof to the exclusion of all amendments not then actually pending before the Senate at that time and to the exclusion of all motions, except a motion to table or to reconsider and 1 quorum call on demand to establish the presence of a quorum (and motions required to establish a quorum) immediately before the vote on adoption of the concurrent resolution on the budget begins..
				VIIIEffective date
 801.Effective date; applicabilityExcept as provided in sections 504, 601(b), and 602(b), this Act and the amendments made by this Act shall—
 (1)take effect on the date of enactment of this Act; and (2)apply with respect to fiscal year 2022 and each fiscal year thereafter.
	
 1.Short titleThis Act may be cited as the Bipartisan Congressional Budget Reform Act.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Budget timeline and informationSec. 101. Revision of timetable.Sec. 102. Budget submissions by the President.Sec. 103. Baseline construction.Sec. 104. Report on debt-to-GDP targets.TITLE II—Biennial budgeting, contents of budget resolution, and bipartisan budgetsSec. 201. Biennial budgeting generally.Sec. 202. Contents of concurrent resolution on the budget.Sec. 203. Additional matters relating to concurrent resolution.Sec. 204. Committee allocations.Sec. 205. Section 303 point of order.Sec. 206. Permissible revisions of concurrent resolutions on the budget.Sec. 207. Procedures for consideration of budget resolutions.Sec. 208. Completion of House action on appropriation bills.Sec. 209. Reconciliation process.Sec. 210. Section 311 point of order.Sec. 211. Maximum deficit amount point of order.TITLE III—Committee on Fiscal Control and the BudgetSec. 301. Committee on Fiscal Control and the Budget of the Senate.Sec. 302. Technical and conforming amendments.Sec. 303. References.TITLE IV—Special reconciliation instructionsSec. 401. Special reconciliation instructions.TITLE V—Congressional budget enforcement and accountabilitySec. 501. Up-to-date tabulations of congressional budget action.Sec. 502. Surgical strike point of order relating to legislation dealing with the congressional budget.Sec. 503. Global waiver for general budget points of order.Sec. 504. Point of order against certain changes in mandatory programs affecting the Crime Victims Fund.Sec. 505. Impoundments.Sec. 506. Effective date.TITLE VI—ReportsSec. 601. Reports to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the Budget of the House of Representatives.Sec. 602. Reporting on interest effects and budgetary effects.Sec. 603. Portfolio budgeting.Sec. 604. Budget contents and submission to Congress.TITLE VII—Modification of consideration of budget resolutionSec. 701. Modification of consideration of budget resolution.TITLE VIII—Effective dateSec. 801. Effective date; applicability. IBudget timeline and information 101.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows:
				
					300.Timetable
						(a)In
 GeneralExcept as provided in subsection (b), the timetable with respect to the congressional budget process for any Congress is as follows:First SessionOn or before:Action to be completed:First Monday in FebruaryPresident submits budget
						recommendations.February 15Congressional Budget Office submits report to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.March 1Committees submit views and estimates to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.April 1Committee on Fiscal Control and the Budget of the Senate reports concurrent resolution on the
			 biennial budget.May  15Congress completes action on concurrent resolution on
						the biennial budget.May 
						15Appropriation bills may be considered in the
						House of Representatives.June 10Committee on Appropriations of the House of Representatives reports last appropriation bill.June 30House of Representatives
						completes action on appropriation bills.October
						1First fiscal year of biennium
						begins.December 1President submits an administrative budget.Second SessionOn or before:Action to be completed:February
						15Congressional Budget Office submits report to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.February
						15Congressional Budget Office  releases report on achieving debt-to-GDP ratio.March 15President submits budget update for the second fiscal year of the biennium.April 15Committee on Fiscal Control and the Budget of the Senate reports a special reconciliation
			 resolution.May 15Committees submit recommendations for special reconciliation bill.May 15Appropriation bills may be considered in the
						House of Representatives.June 10Committee on Appropriations of the House of Representatives reports last appropriation bill.June 30House of Representatives
						completes action on appropriation bills.July 30Congress completes action on special reconciliation bill.October 1Second fiscal year of biennium beginsDecember 1President submits an administrative budget.
						(b)Special
 Rule for certain first sessionsIn the case of any first session of Congress that begins in any year immediately following a leap year and during which the term of a President (except a President who succeeds himself or herself) begins, the following dates shall supersede those set forth in subsection (a):First SessionOn or before:Action to be completed:First
						Monday in AprilPresident submits budget recommendations.April 15Congressional Budget Office submits report to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.May 1Committees submit views and estimates to the Committee on the Budget of the House of
			 Representatives and the Committee on Fiscal Control and the Budget of the
			 Senate.June 1Committee on Fiscal Control and the Budget of the Senate reports concurrent resolution on the
			 biennial budget.June
						15Congress
						completes action on concurrent resolution on the
			 biennial budget.June 15Appropriation bills may be considered in the House
			 of Representatives.June 30Committee on Appropriations of the House of Representatives reports last appropriation bill.July
						15House of Representatives
						completes action on appropriation bills.October
						1First fiscal year of biennium
						begins.December 1President submits an administrative budget..
			102.Budget submissions by the President
 (a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end the following:
					
 (3)biennium has the meaning given that term in paragraph (12) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622)..
				(b)Budget Contents
			 and Submission to the Congress
 (1)ScheduleThe matter preceding paragraph (1) in section 1105(a) of title 31, United States Code, is amended to read as follows:
						
 (a)On or before the first Monday in February of each odd-numbered year (or, if applicable under section 300(b) of the Congressional Budget Act of 1974 (2 U.S.C. 631(b)), the first Monday in April of an odd-numbered year), the President shall transmit to the Congress, the budget for the biennium beginning on October 1 of such calendar year. The budget of the United States Government transmitted under this subsection shall include a budget message and summary and supporting information. The President shall include in each budget the following:.
 (2)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 fiscal years.
 (3)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years.
					(4)Balance
 statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
					(5)Functions and
 activitiesSection 1105(a)(12) of title 31, United States Code, is amended—
 (A)in subparagraph (A), by striking the fiscal year and inserting each fiscal year in the biennium; and
 (B)in subparagraph (B), by striking that year and inserting that biennium. (6)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
					(7)Allowances for
 uncontrolled expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted.
					(8)Tax
 expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
					(9)Future
 yearsSection 1105(a)(17) of title 31, United States Code, is amended—
 (A)by striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium;
 (B)by striking that following fiscal year and inserting each such fiscal year; and
 (C)by striking fiscal year before the fiscal year and inserting biennium before the biennium.
						(10)Prior year
 outlaysSection 1105(a)(18) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years;
 (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year and inserting in those fiscal years.
						(11)Prior year
 receiptsSection 1105(a)(19) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years;
 (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year each place it appears and inserting in those fiscal years.
						(12)Homeland
 securitySection 1105(a)(35)(A)(i) of title 31, United States Code, is amended, in the matter preceding subclause (I), by striking the fiscal years for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
 (13)EESASection 1105(a)(36) of title 31, United States Code, is amended, in the matter preceding subparagraph (A), by striking the fiscal year for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
					(14)Veterans
 healthSection 1105(a)(37) of title 31, United States Code, is amended, in the matter preceding subparagraph (A), by striking the fiscal year for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
					(c)Recommendations
 To Meet Estimated DeficienciesSection 1105(c) of title 31, United States Code, is amended—
 (1)by striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for;
 (2)by striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be, for; and
 (3)by striking for that year and inserting for each fiscal year of the biennium.
					(d)Capital
 Investment AnalysisSection 1105(e)(1) of title 31, United States Code, is amended, in the matter preceding subparagraph (A), by striking ensuing fiscal year and inserting biennium to which such budget relates.
				(e)Supplemental
			 Budget Estimates and Changes
					(1)In
 generalSection 1106(a) of title 31, United States Code, is amended—
 (A)in the matter preceding paragraph (1), by striking fiscal year and inserting biennium;
 (B)in paragraph (1), in the matter preceding subparagraph (A), by striking that fiscal year and inserting each fiscal year in such biennium;
 (C)in paragraph (2), by striking fiscal year and inserting biennium; and
 (D)in paragraph (3), by striking fiscal year and inserting biennium.
 (2)ChangesSection 1106(b) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
 (f)Administrative budgetSection 1106 of title 31, United States Code, is amended by adding at the end the following:  (d)(1)On or before December 1 of each calendar year, the President shall submit to Congress an administrative budget for the fiscal year beginning in the ensuing calendar year, which shall include—
 (A)up-to-date estimates for current year and prior year data; and (B)credit reestimates for the current year (as included in the Federal credit supplement of such budget).
 (2)Upon request of the Director of the Congressional Budget Office, agencies and other entities included within the budget shall immediately provide to the Congressional Budget Office all related backup tables and other supporting information, including underlying data, assumptions, and related information used in connection with creating the budget and estimates..
				(g)Current
 Programs and Activities EstimatesSection 1109(a) of title 31, United States Code, is amended—
 (1)by striking On or before the first Monday after January 3 of each year (on or before February 5 in 1986) and inserting At the same time as the budget required by section 1105 is submitted for a biennium; and
 (2)by striking the following fiscal year and inserting each fiscal year of such period.
					(h)Year-Ahead
 Requests for Authorizing LegislationSection 1110 of title 31, United States Code, is amended by—
 (1)striking May 16 and inserting March 31; and
 (2)striking year before the year in which the fiscal year begins and inserting calendar year preceding the calendar year in which the biennium begins.
 103.Baseline constructionSection 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907(c)) is amended to read as follows:
				
 (c)Exclusion of exempted spendingFor the budget year and each outyear, the baseline shall be calculated by assuming that appropriations receiving designations under section 251(b)(2)(A) or designations created through a concurrent resolution on the budget that exempts designated spending from enforcement under section 302 or section 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633, 642) shall not continue..
 104.Report on debt-to-GDP targetsSection 202 of the Congressional Budget Act of 1974 (2 U.S.C. 602) is amended by adding at the end the following:
				
					(h)Report on debt-to-GDP target
 (1)In generalNot later than February 15 of each even-numbered year, the Director shall make publicly available a report estimating whether the target for the ratio of the debt held by the public to the gross domestic product of the United States by the end of the last fiscal year covered by the most recently agreed to concurrent resolution on the budget will be achieved.
 (2)Discretionary appropriationsIn producing each estimate described in paragraph (1), the Director shall assume discretionary appropriations are made available in the amounts specified under the most recently agreed to concurrent resolution on the budget.
 (3)Deficit reductionFor each report made available under paragraph (1), the Director— (A)shall include an estimate of the level of deficit reduction required to achieve the target for the ratio of the debt held by the public to the gross domestic product of the United States by the end of the last fiscal year covered by the most recently agreed to concurrent resolution on the budget; and
 (B)in estimating the level of deficit reduction required, shall account for interest effects by reducing the target by the percentage equal to percent of deficit reduction stemming from interest changes assumed in the most recently agreed to concurrent resolution on the budget..
			IIBiennial budgeting, contents of budget resolution, and bipartisan budgets
			201.Biennial budgeting generally
 (a)Declaration of PurposeSection 2(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each year and inserting biennially.
				(b)Definitions
 (1)Budget resolutionSection 3(4) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(4)) is amended by striking fiscal year each place it appears and inserting biennium.
 (2)BienniumSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by adding at the end the following:
						
 (12)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year.. 202.Contents of concurrent resolution on the budget (a)Section headingThe section heading of section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632) is amended by striking Annual and inserting Biennial.
 (b)Contents of resolution generallySection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended— (1)by striking the matter preceding paragraph (1) and inserting the following:
						
 (a)Content of concurrent resolution on the budgetOn or before May 15 of each odd-numbered year (or, if applicable under section 300(b), June 15 of an odd-numbered year), Congress shall complete action on a concurrent resolution on the budget for the biennium beginning on October 1 of such year. The concurrent resolution shall—; 
 (2)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and adjusting the margins accordingly;
 (3)by inserting before subparagraph (A), as so redesignated, the following:  (1)for any concurrent resolution on the budget, set forth appropriate levels for each fiscal year in such biennium and for at least each fiscal year of each of the ensuing 2 bienniums for the following—;
 (4)in paragraph (1)(D), as so redesignated, by striking paragraph (1) and inserting subparagraph (A); (5)in paragraph (1)(F), as so redesignated, by striking for the fiscal year and inserting for each fiscal year in the biennium;
 (6)in paragraph (1)(G), as so redesignated— (A)by striking for the fiscal year and inserting for each fiscal year in the biennium; and
 (B)by striking the period at the end and inserting a semicolon; and (7)by inserting before the matter following paragraph (1)(G), as so redesignated, the following:
						
 (2)for any concurrent resolution on the budget, include, in accordance with section 316, a clear statement of the appropriate level for the debt subject to limit under section 3101 of title 31, United States Code, as of the end of the second fiscal year of the biennium of the concurrent resolution on the budget;.
					(c)Bipartisan budget resolution
 (1)DefinitionSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622), as amended by section 201, is further amended by adding at the end the following:
						
 (13)The term bipartisan budget resolution means a concurrent resolution on the budget for a biennium that— (A)meets the requirements under section 301; and
 (B)is ordered reported to the Senate by the Committee on Fiscal Control and the Budget of the Senate by an affirmative vote of not less than half of the Senators that are members of the majority party in the Senate and not less than half of the Senators that are members of the minority party in the Senate..
 (2)ContentsSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended by inserting after paragraph (2), as added by subsection (b) of this section, the following:
						
 (3)for a bipartisan budget resolution, include— (A)in accordance with section 316, a clear statement of the appropriate level for the discretionary spending limit for each fiscal year of the biennium of the concurrent resolution on the budget;
 (B)the amount of health care spending by the Government; (C)the amount of tax expenditures;
 (D)the amount of discretionary appropriations (as defined in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900)); and
 (E)the amount of revenues;. (3)Consideration of bipartisan budget resolutionsSection 305 of the Congressional Budget Act of 1974 (2 U.S.C. 636) is amended by adding at the end the following:
						
							(e)Procedures in the Senate for bipartisan budget resolutions
								(1)Other expedited process
 (A)In generalSubject to subparagraph (B), in the Senate, upon the agreement of the majority leader and the minority leader, additional procedures to expedite consideration of a bipartisan budget resolution shall apply to consideration of the bipartisan budget resolution. The majority leader shall submit a written statement for the Congressional Record reflecting any agreement described in this paragraph.
 (B)Inclusion and exclusionAn agreement described in this paragraph— (i)may include limiting the number of amendments upon which the Senate shall vote; and
 (ii)may not include the waiver of any points of order. (2)Adoption (A)In generalIn the Senate, a bipartisan budget resolution shall only be agreed to—
 (i)if it complies with section 3(13)(A); and (ii)upon the affirmative vote of not less than—
 (I)three-fifths of the Members, duly chosen and sworn; and (II)15 Members that are members of the minority party in the Senate.
 (B)Not agreed toIf a bipartisan budget resolution is not agreed to in accordance with subparagraph (A), the Senate shall be deemed to have agreed to a motion to recommit the bipartisan budget resolution to the Committee on Fiscal Control and the Budget.
									(3)Conference reports and amendments between the Houses
 (A)In generalIn the Senate, a conference report or an amendment between the Houses on a bipartisan budget resolution shall only be agreed to—
 (i)if it complies with section 3(13)(A); and (ii)upon the affirmative vote of not less than—
 (I)three-fifths of the Members, duly chosen and sworn; and (II)15 Members that are members of the minority party in the Senate.
 (B)Not agreed toIf a conference report or an amendment between the Houses on a bipartisan budget resolution is not agreed to in accordance with subparagraph (A), a motion to reconsider the conference report or amendment between the Houses is in order in accordance with rule XIII of the Standing Rules of the Senate..
 (4)Reconciliation under bipartisan budget resolutionsSection 310(e)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 641(e)(2)) is amended— (A)by inserting (A) before Debate; and
 (B)by adding at the end the following:  (B)In the Senate, a reconciliation bill reported under subsection (b) pursuant to reconciliation instructions in a bipartisan budget resolution, a House amendment thereto, and a conference report thereon shall be agreed to only upon the affirmative vote of not less than—
 (i)a majority of the Members voting, a quorum being present; and (ii)15 Members that are members of the minority party in the Senate..
 (5)Automatic adjustment of debt limit and statutory capsTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at the end the following:
 “SEC. 316. Automatic adjustment of debt limit and statutory caps.
 “(a)DefinitionIn this section, the term ‘covered concurrent resolution on the budget’—
 “(1)means a concurrent resolution on the budget for a biennium adopted under section 301 that contains text in the form specified under subsection (b) of this section applicable to the type of concurrent resolution on the budget; and
 “(2)does not include a concurrent resolution on the budget described in section 304.
					“(b)Form
 “(1)In generalFor a concurrent resolution on the budget that is not a bipartisan budget resolution, the form specified in this subsection is that, other than any short title, the first section of the concurrent resolution on the budget shall consist of only the following: ‘For purposes of section 316(c) of the Congressional Budget Act of 1974, Congress specifies that section 3101(b) of title 31, United States Code, shall be amended by striking the dollar amount and inserting “$______”.’, the blank space being filled in with the appropriate level for the debt subject to limit under section 3101 of title 31, United States Code.
					“(2)Bipartisan budget resolution
 “(A)In generalFor a concurrent resolution on the budget that is a bipartisan budget resolution, the form specified in this subsection is that, other than any short title, the first section of the concurrent resolution on the budget shall consist of only the following: ‘For purposes of section 316(c) of the Congressional Budget Act of 1974, Congress specifies the following:
 ‘(1)Section 3101(b) of title 31, United States Code, shall be amended by striking the dollar amount and inserting “$_______”.
 ‘(2)Section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) shall be amended by inserting after paragraph (_) the following:
 “(__)for fiscal year ___, for the discretionary category, $________ in new budget authority; and
 “(__)for fiscal year ___, for the discretionary category, $________ in new budget authority;”.’.
 “(B)Blank spacesThe blank spaces in paragraphs (1) and (2) of such section, as described in subparagraph (A) of this paragraph, shall be filled in as follows:
 “(i)The first blank being filled in with the appropriate level for the debt subject to limit under section 3101 of title 31, United States Code.
 “(ii)The second blank being filled in with the number of the paragraph establishing the discretionary spending limit for the last fiscal year for which the discretionary spending limits are in effect under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)).
 “(iii)The third and sixth blanks being filled in with the paragraph numbers following the paragraph number specified in the second blank.
 “(iv)The fourth and seventh blanks being filled in with the fiscal years for which the level of the discretionary spending limits are being specified under the concurrent resolution on the budget.
 “(v)The fifth and eighth blanks being filled in with the amount of the discretionary spending limit for the discretionary category for the fiscal years described in the fourth and seventh blanks, respectively, being specified under the concurrent resolution on the budget.
							“(c)Automatic enrollment of joint resolution
 “(1)In generalUpon adoption by Congress of a covered concurrent resolution on the budget, the Secretary of the Senate shall prepare an engrossment of a joint resolution consistent with the text included in the covered concurrent resolution on the budget in the form specified under subsection (b).
 “(2)SenateUpon engrossment of a joint resolution under paragraph (1), the vote by which the covered concurrent resolution on the budget was finally agreed to in the Senate shall also be considered as a vote on passage of the joint resolution in the Senate, and the joint resolution shall be considered as passed by the Senate and duly certified and examined. The engrossed copy shall be signed by the Secretary of the Senate and transmitted to the House of Representatives.
 “(3)House of RepresentativesUpon receipt of the engrossed copy of a joint resolution under paragraph (2), the vote by which the covered concurrent resolution on the budget was finally agreed to in the House of Representatives shall also be considered as a vote on passage of the joint resolution in the House of Representatives, and the joint resolution shall be considered as passed by the House of Representatives and duly certified and examined. The Clerk of the House of Representatives shall transmit the joint resolution to be enrolled.
 “(4)EnrollingUpon receipt of a joint resolution under paragraph (3), the Enrolling Clerk of the Senate shall enroll the joint resolution.
 “(5)VetoesIf the President vetoes a joint resolution enrolled under paragraph (4), in the Senate there shall be not more than 1 hour of debate on the veto message, equally divided between the majority and minority leaders or their designees.”.
					(6)Bipartisan budget agreed to
 (A)DefinitionIn this paragraph, the term bipartisan budget resolution has the meaning given that term in paragraph (13) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622), as added by this Act.
 (B)Effect on motion to proceed to appropriation billsIf a bipartisan budget resolution is adopted by the Senate and House of Representatives, a motion to proceed to the consideration of an appropriation Act referred to in section 105 of title 1, United States Code, making appropriations for either fiscal year of the biennium of the bipartisan budget resolution (which shall not include a bill or joint resolution making supplemental appropriations for such a fiscal year) or a bill or joint resolution making continuing appropriations for such a fiscal year shall not be debatable.
 (C)Minor violationsIf a bipartisan budget resolution is adopted by the Senate and House of Representatives, with respect to any fiscal year covered by the bipartisan budget resolution, the Chairman of the Committee on Fiscal Control and the Budget may determine that a point of order does not lie under the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) for a violation for which the absolute value of the violation is less than $500,000.
 (d)Other changes to contentSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)), is amended— (1)in paragraph (1), as so designated by subsection (b) of this section—
 (A)in subparagraph (D), by inserting for direct spending (as defined in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900)), before new budget authority;
 (B)in subparagraph (E), by striking the public debt and inserting the debt held by the public and debt subject to limit under section 3101 of title 31, United States Code;
 (C)in subparagraph (F), by striking and at the end; (D)by inserting after subparagraph (G) the following:
							
 (H)the allocated amount of discretionary appropriations; and (I)the unallocated amount of discretionary appropriations;; and
 (2)by inserting after paragraph (3), as added by subsection (c) of this section, the following:  (4)for any concurrent resolution on the budget, specify the amount of the gross domestic product of the United States assumed for purposes of each fiscal year covered by the concurrent resolution; and
 (5)for any concurrent resolution on the budget, specify a target for the ratio of the debt held by the public to the gross domestic product of the United States (rounded to the nearest one-tenth of 1 percent) for each fiscal year covered by the concurrent resolution..
 (e)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended—
 (1)by striking the item relating to section 301 and inserting the following: Sec. 301. Biennial adoption of concurrent resolution on the budget.; and (2)by inserting after the item relating to section 315 the following:
						Sec. 316. Automatic adjustment of debt limit and statutory caps..
					203.Additional matters relating to concurrent resolution
 (a)Additional mattersSection 301(b) of the Congressional Budget Act of 1974 (2 U.S.C. 632(b)) is amended— (1)in paragraph (3), by striking for such fiscal year and inserting for either fiscal year in such biennium;
 (2)in paragraph (8), by striking and at the end; (3)in paragraph (9), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (10)include the amount of tax expenditures..
 (b)Views and estimatesSection 301(d) of the Congressional Budget Act of 1974 (2 U.S.C. 632(d)) is amended— (1)by striking Within 6 weeks after the President submits a budget under section 1105(a) of title 31, United States Code, and inserting the following:
						
 (1)In generalNot later than March 1 of each odd-numbered year (or, if applicable under section 300(b), May 1 of an odd-numbered year),; and
 (2)by adding at the end the following:  (2)Review of unauthorized appropriationsEach committee of the House of Representatives and the Senate shall include in the views and estimates of the committee required under paragraph (1) a description of the plans of the committee to consider legislation relating to programs within the jurisdiction of the committee that appeared in the most recent report of the Congressional Budget Office on unauthorized appropriations submitted to Congress under section 202(e)(3).
							(3)Oversight of government performance
 (A)ReviewEach committee of the House of Representatives and the Senate shall— (i)review programs and tax expenditures of which the committee has jurisdiction to identify waste, fraud, abuse, or duplication, and increase the use of performance data to inform committee work; and
 (ii)review the matters for congressional consideration identified in— (I)the applicable semiannual reports of the inspectors general for which the committee has jurisdiction;
 (II)the list of unimplemented recommendations compiled by the inspectors general for which the committee has jurisdiction;
 (III)the High Risk list published by the Government Accountability Office; and (IV)the annual report to reduce program duplication published by the Government Accountability Office as required under section 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt, approved February 12, 2010 (31 U.S.C. 712 note).
 (B)Inclusion in views and estimatesBased on the oversight efforts and performance reviews of programs under subparagraph (A), each committee of the House of Representatives and the Senate shall include plans for improved governmental performance in the views and estimates of the committee required under paragraph (1) to the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, respectively.
 (4)Revenue projectionThe Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives shall each include in the views and estimates of the committee required under paragraph (1)—
 (A)a report providing revenue projections for each fiscal year in the next biennium and the 4 ensuing bienniums, which shall include a description of how such revenue projections would be impacted by any extension of an expiring or terminating tax provision anticipated by the committee or other policy initiatives of the committee;
 (B)a list of— (i)any tax provisions that are scheduled to expire or terminate during the period described in subparagraph (A); and
 (ii)any provisions described in clause (i) that the committee anticipates will be extended— (I)to apply with respect to the next biennium; or
 (II)to apply with respect to the period described in subparagraph (A); and (C)an estimate of—
 (i)the cost to extend the tax provisions listed in subparagraph (B)(i); and (ii)the cost to extend the tax provisions the committee anticipates will be extended, as listed under subparagraph (B)(ii)..
 (c)HearingsSection 301(e) of the Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended— (1)in paragraph (1)—
 (A)by striking fiscal year and inserting biennium; and (B)by inserting after the second sentence the following: On or before April 1 of each odd-numbered year (or, if applicable under section 300(b), June 1 of an odd numbered year), the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall report to its House the concurrent resolution on the budget referred to in subsection (a) for the biennium beginning on October 1 of that year.; and
 (2)in paragraph (2)— (A)by striking subparagraphs (A) and (B);
 (B)by redesignating subparagraphs (C) through (F) as subparagraphs (A) through (D), respectively; and (C)in subparagraph (C), as so redesignated, by striking for the President's budget and.
 (d)Goals for reducing unemploymentSection 301(f) of the Congressional Budget Act of 1974 (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium. (e)Economic assumptionsSection 301(g)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium.
 204.Committee allocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended— (1)in subsection (a)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking of the levels for the first fiscal year and all that follows through of— and inserting of the levels for each fiscal year in the next biennium, for the period of the next biennium and the ensuing 2 bienniums, and for the period covered by the resolution (except that in the case of the Committee on Appropriations only for each fiscal year in the biennium) of—; and
 (B)in paragraph (5)(A), by striking April 15 and inserting May 15 of an odd-numbered year (or, if applicable under section 300(b), June 15 of an odd-numbered year);
 (2)in subsection (b), by striking budget year and inserting biennium; (3)in subsection (c)—
 (A)by striking for a fiscal year and inserting for each fiscal year in the biennium; and (B)by striking for that fiscal year and inserting for a fiscal year during that biennium;
 (4)in subsection (f)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking for a fiscal year and inserting for a biennium; and (ii)in the matter following subparagraph (C), by striking the first fiscal year and inserting each fiscal year of the biennium; and
 (B)in paragraph (2)(A)— (i)by striking the first fiscal year and inserting each fiscal year of the biennium; and
 (ii)by striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and (5)in subsection (g)(1)(A), by striking April 15 and inserting May 15 of an odd-numbered year (or, if applicable under section 300(b), June 15 of an odd-numbered year).
				205.Section 303 point of order
 (a)In generalSection 303(a) of the Congressional Budget Act of 1974 (2 U.S.C. 634(a)) is amended— (1)by striking for a fiscal year and inserting for a biennium; and
 (2)by striking the first fiscal year and inserting each fiscal year of the biennium. (b)Exceptions in the houseSection 303(b) of the Congressional Budget Act of 1974 (2 U.S.C. 634(b)) is amended—
 (1)in paragraph (1)(A), by striking the budget year and inserting the biennium; and (2)in paragraph (2), by inserting (or, if applicable under section 300(b), June 15) after May 15.
 (c)Application to the senateSection 303(c)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 634(c)(1)) is amended by striking fiscal year and inserting biennium.
 206.Permissible revisions of concurrent resolutions on the budgetSection 304 of the Congressional Budget Act of 1974 (2 U.S.C. 635) is amended— (1)by striking fiscal year the first two places it appears and inserting biennium; and
 (2)by striking for such fiscal year and inserting for such biennium. 207.Procedures for consideration of budget resolutionsSection 305 of the Congressional Budget Act of 1974 (2 U.S.C. 636) is amended—
 (1)in subsection (a)(3), by striking fiscal year and inserting biennium; and (2)in subsection (b)(3), by striking fiscal year and inserting biennium.
				208.Completion of House action on appropriation bills
 (a)In generalSection 307 of the Congressional Budget Act of 1974 (2 U.S.C. 638) is amended— (1)in the section heading, by striking House committee action on all appropriation bills to be completed by June 10 and inserting Deadline for House committee action on all appropriation bills; and
 (2)by inserting (or, if applicable under section 300(b), June 30 of a year) after June 10 of each year. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the item relating to section 307 and inserting the following:
					Sec. 307. Deadline for House committee action on all appropriation bills..
 209.Reconciliation processSection 310 of the Congressional Budget Act of 1974 (2 U.S.C. 641) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium; and (B)in paragraph (1) by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution; and
 (2)in subsection (f)— (A)by inserting of an odd-numbered year after July; and
 (B)by striking for such fiscal year and inserting for the biennium that begins with such fiscal year. 210.Section 311 point of order (a)In the HouseSection 311(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(1)) is amended—
 (1)by striking for a fiscal year and inserting for a biennium; (2)by striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and
 (3)by striking that first fiscal year and inserting each fiscal year in the biennium. (b)In the SenateSection 311(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(2)) is amended—
 (1)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and (2)in subparagraph (B)—
 (A)by striking that first fiscal year the first place it appears and inserting either fiscal year in the biennium; and (B)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years.
 (c)Social security levelsSection 311(a)(3) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(3)) is amended by— (1)striking for the first fiscal year and inserting each fiscal year in the biennium; and
 (2)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years. 211.Maximum deficit amount point of orderSection 312(c) of the Congressional Budget Act of 1974 (2 U.S.C. 643(c)) is amended—
 (1)in the matter preceding paragraph (1), by striking for a fiscal year and inserting for a biennium; (2)in paragraph (1), by striking the first fiscal year and inserting either fiscal year in the biennium;
 (3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and (4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year.
				IIICommittee on Fiscal Control and the Budget
			301.Committee on Fiscal Control and the Budget of the Senate
				(a)In general
 (1)Change of nameThe Committee on the Budget of the Senate is renamed as the Committee on Fiscal Control and the Budget of the Senate.
 (2)Committee statusThe Committee on Fiscal Control and the Budget shall be treated as the Committee on the Budget listed under paragraph 3 of rule XXV of the Standing Rules of the Senate for purposes of the Standing Rules of the Senate.
					(b)Membership
 (1)In generalIn the Senate, the Chairman and Ranking Member of the Committee on Appropriations and the Chairman and Ranking Member of the Committee on Finance (if not already a member of the Committee on Fiscal Control and the Budget of the Senate) shall be ex officio members of the Committee on Fiscal Control and the Budget, but shall have no vote in the Committee on Fiscal Control and the Budget and shall not be counted for purposes of determining a quorum.
 (2)ExemptionService of a Senator as an ex officio member of the Committee on Fiscal Control and the Budget of the Senate under paragraph (1) shall not be taken into account for purposes of paragraph 4 of rule XXV of the Standing Rules of the Senate.
 (c)Conforming amendmentsSection 101 of S. Res. 445 (108th Congress) is amended— (1)in subsection (d)—
 (A)in the subsection heading, by striking Budget and inserting Fiscal Control and the Budget; (B)in the matter preceding paragraph (1), by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget; and
 (C)in paragraph (1), by striking the Budget Committee and inserting the Committee on Fiscal Control and the Budget; and (2)in subsection (e), by striking The Committee on the Budget and inserting The Committee on Fiscal Control and the Budget.
 (d)RulemakingThis section is enacted— (1)as an exercise of the rulemaking power of the Senate; and
 (2)with full recognition of the constitutional right of the Senate to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.
					302.Technical and conforming amendments
 (a)Congressional Budget and Impoundment Control Act of 1974The Congressional Budget and Impoundment Control Act of 1974 is amended— (1)in section 201 (2 U.S.C. 601)—
 (A)in subsection (a)(2), by striking the Committees on the Budget of the House and the Senate and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (f), by striking The Budget Committees of the Senate and House and inserting The Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (2)in section 202 (2 U.S.C. 602)— (A)in subsection (a)—
 (i)in the subsection heading, by striking Budget Committees and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (B)in subsection (d), by striking the Committee on the Budget of either House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate; and
 (C)in subsection (e)— (i)in the subsection heading, by striking Budget Committees and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)by striking the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (3)in section 301 (2 U.S.C. 632)— (A)in subsection (d)(1), as amended by section 203 of this Act—
 (i)in the first sentence— (I)by striking the Committee on the Budget the first place it appears and inserting the Committee on the Budget of the House of Representatives, with respect to a committee of the House of Representatives, or the Committee on Fiscal Control and the Budget of the Senate, with respect to a committee of the Senate; and
 (II)by striking the Committee on the Budget of the Senate and inserting the Committee on Fiscal Control and the Budget of the Senate; (ii)in the second sentence, by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (iii)in the third sentence— (I)by striking the Committee on the Budget of its House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, respectively; and
 (II)by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (iv)in the fourth sentence, by striking the Committee on the Budget of the applicable House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, as applicable;
 (B)in subsection (e)(1)— (i)in the first sentence, by striking the Committee on the Budget of each House shall and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall each;
 (ii)in the second sentence— (I)by striking the Committee on the Budget of each House and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (II)by striking its each place it appears and inserting such committee’s; and (III)by striking it and inserting such committee; and
 (C)in subsection (h), by striking its House and inserting the House of Representatives; (4)in section 305(b) (2 U.S.C. 636(b)), by striking Committee on the Budget each place it appears and inserting Committee on Fiscal Control and the Budget;
 (5)in section 306 (2 U.S.C. 637), in the section heading, by striking budget committees and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (6)in section 308(a)(3) (2 U.S.C. 639(a)(3)), by striking the Committees on the Budget of the House and Senate and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (7)in section 310 (2 U.S.C. 641)— (A)in subsection (b)(2), by striking the Committee on the Budget of its House and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate, respectively;
 (B)in subsection (c)(2), by striking Committee on the Budget each place it appears and inserting Committee on Fiscal Control and the Budget; and (C)in subsection (d)—
 (i)in paragraph (4), by striking or of the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; and (ii)in paragraph (5), by striking its Committee on the Budget and inserting the Committee on the Budget of the House of Representatives;
 (8)in section 312(a) (2 U.S.C. 643(a))— (A)in the subsection heading, by striking Budget; and
 (B)by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; (9)in section 313 (2 U.S.C. 644)—
 (A)in subsection (b)(2), by striking Committee on the Budget and inserting Committee on Fiscal Control and the Budget; and (B)in subsection (c), by striking Committee on the Budget and inserting Committee on Fiscal Control and the Budget;
 (10)in section 314 (2 U.S.C. 645)— (A)in subsection (a), by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (g)(1)(A), by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; (11)in section 425(e) (2 U.S.C. 658d(e)), by striking Committee on the Budget and inserting Committee on Fiscal Control and the Budget;
 (12)in section 703 (2 U.S.C. 623)— (A)in subsection (a), by striking The Committees on the Budget of the House of Representatives and the Senate and inserting The Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (b), by striking The Committee on the Budget of each House shall, from time to time, report to its House and inserting The Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall, from time to time, report to the House of Representatives and the Senate, respectively,;
 (13)in section 1024(d) (2 U.S.C. 691c(d)), by striking the Committees on the Budget of the House of Representatives and the Senate and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (14)in section 1025(a) (2 U.S.C. 691d(a)), by striking Committee on the Budget the first place it appears and inserting Committee on Fiscal Control and the Budget; and (15)in the table of contents in section 1(b), by striking the item relating to section 306 and inserting the following:
						Sec. 306. Legislation dealing with congressional budget must be handled by the Committee on the
			 Budget of the House of Representatives and the Committee on Fiscal Control
			 and the Budget of the Senate..
 (b)Balanced Budget and Emergency Deficit Control Act of 1985The Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended— (1)in section 250(c)(4)(F) (2 U.S.C. 900(c)(4)(F)), by striking the Committees on Appropriations and the Budget of the House of Representatives and the Senate and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate;
 (2)in section 251 (2 U.S.C. 901)— (A)in subsection (a)(7), by striking the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in subsection (b)— (i)in paragraph (1), by striking the Committees on Appropriations and the Budget of the House of Representatives and the Senate and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)in paragraph (2)(D)(ii), by striking the Committees on Appropriations and Budget in each House and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate;
 (3)in section 252(d) (2 U.S.C. 902(d)), by striking the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate;
 (4)in section 254(h) (2 U.S.C. 904(h)), in the matter preceding paragraph (1), by striking or the Senate and inserting or the Committee on Fiscal Control and the Budget of the Senate; (5)in section 257(b)(2)(A)(i) (2 U.S.C. 907(b)(2)(A)(i)), in the second sentence—
 (A)by striking the Committees on Budget and inserting the Committee on the Budget of the House of Representatives, the Committee on Fiscal Control and the Budget of the Senate,; and
 (B)by striking and the Budget Committees and inserting the Committee on the Budget of the House of Representatives, and the Committee on Fiscal Control and the Budget of the Senate;
 (6)in section 258(a)(3) (2 U.S.C. 907a(a)(3)), in the first sentence, by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget; (7)in section 258B(h)(4) (2 U.S.C. 907c(h)(4)), by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget; and
 (8)in section 258C(a) (2 U.S.C. 907d(a))— (A)by striking the Committee on the Budget each place it appears and inserting the Committee on Fiscal Control and the Budget;
 (B)in paragraph (3), by striking the Budget Committee and inserting the Committee on Fiscal Control and the Budget of the Senate; and (C)in paragraph (4)—
 (i)in the paragraph heading, by striking Budget committee action and inserting Action by the Committee on Fiscal Control and the Budget; and (ii)by striking the Budget Committee each place it appears and inserting the Committee on Fiscal Control and the Budget of the Senate.
 (c)Statutory Pay-As-You-Go Act of 2010The Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 931 et seq.) is amended— (1)in section 4(a) (2 U.S.C. 933(a))—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking the Senate Budget Committee each place it appears and inserting the Committee on Fiscal Control and the Budget of the Senate; and
 (ii)in subparagraph (C), by striking the Chairmen of the House and Senate Budget Committees each place it appears and inserting the Chairman of the Committee on the Budget of the House of Representatives and the Chairman of the Committee on Fiscal Control and the Budget of the Senate;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in clause (i), by striking by one House, the Chairman of the Budget Committee of that House and inserting by the House of Representatives or the Senate, the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate, respectively,; and
 (II)in clause (ii), by striking the Chairman of the Budget Committee of that House prior to passage and inserting the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate prior to passage by the House of Representatives or the Senate, respectively,; and
 (ii)in subparagraph (B)(i), by striking the Chairmen of the Budget Committees of the House and Senate and inserting the Chairman of the Committee on the Budget of the House of Representatives and the Chairman of the Committee on Fiscal Control and the Budget of the Senate;
 (C)in paragraph (3), by striking Senate Budget Committee and inserting Committee on Fiscal Control and the Budget of the Senate; and (D)in paragraph (4)—
 (i)in the paragraph heading, by striking of the budget committees; and (ii)by striking the Senate or House Committees on the Budget and inserting the Committee on the Budget of the House of Representatives or the Committee on Fiscal Control and the Budget of the Senate; and
 (2)in section 12 (2 U.S.C. 938)— (A)in the first sentence, by striking the chairmen of the Committees on the Budget of the House and Senate and inserting the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate; and
 (B)in the second sentence, by striking the Chairmen of the House and Senate Budget Committees and inserting the Chairman of the Committee on the Budget of the House of Representatives and the Chairman of the Committee on Fiscal Control and the Budget of the Senate.
						(d)Other laws
 (1)Section 3(1)(A) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5202(1)(A)) is amended by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget.
 (2)Section 3002(1)(A) of the Small Business Jobs Act of 2010 (12 U.S.C. 5701(1)(A)) is amended by striking the Committee on the Budget and inserting the Committee on Fiscal Control and the Budget.
 (3)Section 302(d) of the Full Employment and Balanced Growth Act of 1978 (15 U.S.C. 3132(d)) is amended in the first sentence by striking the Committees on the Budget of the Senate and the House of Representatives and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate.
 (4)Section 9503(d)(7) of the Internal Revenue Code of 1986 (relating to the Highway Trust Fund) is amended by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives, the Committee on Fiscal Control and the Budget of the Senate.
 (5)Section 1104(c) of title 31, United States Code, is amended in the second sentence by striking the Committees on Appropriations and on the Budget of both Houses of Congress and inserting the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on Fiscal Control and the Budget of the Senate.
 (6)Section 1105(a)(35)(B) of title 31, United States Code, is amended by striking the Committees on Appropriations and all that follows and inserting the Committee on Appropriations, the Committee on the Budget, and the Committee on Homeland Security of the House of Representatives and the Committee on Appropriations, the Committee on Fiscal Control and the Budget, and the Committee on Homeland Security and Governmental Affairs of the Senate..
 (7)Section 1109(b) of title 31, United States Code, is amended by striking the Committees on the Budget of both Houses and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate.
 (8)Section 1112(c)(3) of title 31, United States Code, is amended by striking and on the Budget of both Houses of Congress and inserting of both Houses of Congress, the Committee on the Budget of the House of Representatives, the Committee on Fiscal Control and the Budget of the Senate.
 (9)Section 1120(a)(3)(B) of title 31, United States Code, is amended by striking the Committees on the Budget of the Senate and the House of Representatives and inserting the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate.
 (10)Section 3524(b) of title 31, United States Code, is amended by striking the Committees on the Budget and Appropriations of both Houses of Congress, the Committee on Governmental Affairs, and to the Committee on Government Operations, and to and inserting the Committee on Appropriations, the Committee on the Budget, and the Committee on Oversight and Government Reform of the House of Representatives, the Committee on Appropriations, the Committee on Fiscal Control and the Budget, and the Committee on Homeland Security and Governmental Affairs of the Senate, and.
 (11)Section 6203(a)(2)(C) of title 31, United States Code, is amended by striking the Committees on Governmental Affairs, the Budget, and Appropriations and inserting the Committee on Appropriations, the Committee on Fiscal Control and the Budget, and the Committee on Homeland Security and Governmental Affairs.
 (12)Section 8163(c)(1) of title 38, United States Code, is amended in the first sentence by striking and the Committees on the Budget of the House of Representatives and the Senate and inserting the Committee on the Budget of the House of Representatives, and the Committee on Fiscal Control and the Budget of the Senate.
 (13)Section 8168 of title 38, United States Code, is amended by striking and the Committees on the Budget of the House of Representatives and the Senate each place it appears and inserting the Committee on the Budget of the House of Representatives, and the Committee on Fiscal Control and the Budget of the Senate.
 (14)Section 104(a)(2) of division O of the Consolidated Appropriations Act, 2018 (43 U.S.C. 1748a–2(a)(2)) is amended by striking the Budget the second place it appears and inserting Fiscal Control and the Budget.
 303.ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the Committee on the Budget of the Senate shall be deemed a reference to the Committee on Fiscal Control and the Budget of the Senate.
			IVSpecial reconciliation instructions
			401.Special reconciliation instructions
 (a)In generalTitle III of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 631 et seq.), as amended by section 202 of this Act, is amended by adding at the end the following:
					
						317.Special reconciliation instructions
 (a)In generalOnly if the Director of the Congressional Budget Office submits a report under section 202(h) indicating that the target for the ratio of the debt held by the public to the gross domestic product of the United States by the end of the last fiscal year covered by the most recently agreed to concurrent resolution on the budget will not be achieved, not later than April 15 of the first fiscal year of such biennium, the Committee on Fiscal Control and the Budget of the Senate shall report to the Senate a simple resolution—
 (1)specifying a total level of deficit reduction to be achieved and the period during which such reduction is to be achieved; and
 (2)containing directives to 1 or more committees of the Senate specifying the total amount by which new budget authority or new entitlement authority contained in laws within the jurisdiction of each such committee is to be changed or revenues are to be changed to achieve the total level of deficit reduction.
								(b)Consideration of special reconciliation resolution
 (1)Placement on calendarA resolution reported under subsection (a) by the Committee on Fiscal Control and the Budget of the Senate shall be placed immediately on the calendar.
								(2)Motion to proceed
 (A)In generalIn the Senate, notwithstanding any rule or precedent of the Senate, including rule XXII of the Standing Rules of the Senate, it is in order (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of a resolution reported under subsection (a) and all points of order against the resolution (and against consideration of the resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a resolution reported under subsection (a) is agreed to, the resolution shall remain the unfinished business of the Senate until disposed of.
 (B)Resolution from the Committee on Fiscal Control and the BudgetIt shall not be in order to move to proceed to the consideration of a resolution containing the matter described in paragraphs (1) and (2) of subsection (a) that was not reported by the Committee on Fiscal Control and the Budget of the Senate.
									(3)Consideration
 (A)In generalIn the Senate, consideration of a resolution reported under subsection (a), and on all amendments, debatable motions, and appeals in connection therewith, shall be limited to not more than 10 hours.
 (B)General debateAfter the Senate proceeds to a resolution reported under subsection (a), there shall be period of not more than 2 hours for general debate on the resolution, which shall be divided equally between those favoring and those opposing the resolution.
									(C)Amendments
 (i)PeriodIn the Senate, consideration of any amendment to a resolution reported under subsection (a) shall be limited to 1 hour, which shall be divided equally between those favoring and those opposing the amendment.
										(ii)Alternating opportunity to offer
 (I)In generalThe opportunity to offer and have immediately considered an amendment to a resolution reported under subsection (a) shall alternate between the members of the majority and the members of the minority.
 (II)Elect not to offerIf the members of the majority or the members of the minority elect not to offer an amendment when presented an opportunity under this clause (including under subclause (III) of this clause), the members of the minority or the members of the majority, respectively, shall have the opportunity to offer and have immediately considered an amendment to the resolution reported under subsection (a).
 (III)Return to alternating opportunityAfter an amendment offered under subclause (II) by the members of the majority or the members of the minority is disposed of, the members of the minority or the members of the majority, respectively, shall have the opportunity to offer and have immediately considered an amendment to the resolution reported under subsection (a).
 (iii)Requirements for amendmentsThe only amendments in order to a resolution reported under subsection (a) shall be— (I)an amendment proposing to change an amount specified in the resolution;
 (II)an amendment proposing to add directives described in subsection (a)(2) for 1 or more committees; and
 (III)an amendment proposing to strike directives described in subsection (a)(2) for 1 or more committees.
 (D)Further limit on considerationA motion further to limit consideration is in order and not debatable. A motion to postpone, a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order.
 (E)Time during votes not countedFor purposes of determining the end of the period of consideration of a resolution reported under subsection (a), or an amendment thereto, any time during a vote of the Senate shall not be counted.
 (4)Vote on passageAfter the conclusion of the period for consideration of a resolution reported under subsection (a), the Senate shall proceed, without any further debate on any question, to vote on the final disposition thereof to the exclusion of all amendments not then actually pending before the Senate at that time and to the exclusion of all motions, except a motion to table or to reconsider and 1 quorum call on demand to establish the presence of a quorum (and motions required to establish a quorum) immediately before the vote on adoption of the resolution begins.
 (5)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to a resolution reported under subsection (a) shall be decided without debate.
 (c)Recommendations of committeesIf a resolution is reported under subsection (a), not later than May 15 of the year in which the resolution is reported, each committee for which the resolution contains directives shall submit to the Committee on Fiscal Control and the Budget of the Senate recommended changes in laws within the jurisdiction of the committee that comply with subsection (a)(2).
							(d)Special reconciliation procedure
 (1)In generalSubject to paragraph (2), after each committee for which a resolution reported under subsection (a) contained directives has reported recommended changes to the Committee on Fiscal Control and the Budget of the Senate, the Committee on Fiscal Control and the Budget shall report to the Senate special reconciliation legislation carrying out all such recommendations without any substantive revision.
 (2)Failure to report compliant recommendationsIf 1 or more committees do not report recommendations that comply with subsections (a)(2) and (c), the Committee on Fiscal Control and the Budget of the Senate—
 (A)shall report to the Senate special reconciliation legislation carrying out all reported recommendations that comply with subsections (a)(2) and (c), without any substantive revision; and
 (B)may include in the legislation reported under subparagraph (A) changes in laws within the jurisdiction of each noncompliant committee, if the changes in law comply with subsection (a)(2).
									(e)Limits on special reconciliation bills
								(1)Extraneous material
 (A)In generalIt shall not be in order to consider any provision in legislation reported under subsection (d) that contains material extraneous (within the meaning given that term under section 313) to the directives to the applicable committee.
 (B)Point of order sustainedIf a point of order is made by a Senator against a provision described in subparagraph (A), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.
 (C)Form of the point of orderA point of order under subparagraph (A) may be raised by a Senator as provided in section 313(e). (D)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, legislation reported under subsection (d), upon a point of order being made by any Senator pursuant to subparagraph (A), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subparagraph), no further amendment shall be in order.
 (E)Supermajority waiver and appealIn the Senate, this paragraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this paragraph.
									(2)Deficit reduction required
									(A)Each title reduces the deficit
 (i)In generalIt shall not be in order to consider any title in legislation reported under subsection (d) that would increase the deficit over—
 (I)the period during which the level of deficit reduction specified in subsection (a)(1) is to be achieved; or
 (II)the period covered by the most recently agreed to concurrent resolution on the budget. (ii)Point of order sustainedIf a point of order is made by a Senator against a title described in clause (i), and the point of order is sustained by the Chair, that title shall be stricken from the measure and may not be offered as an amendment from the floor.
 (iii)Form of the point of orderA point of order under clause (i) may be raised by a Senator as provided in section 313(e). (iv)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to clause (i), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this clause), no further amendment shall be in order.
 (v)Supermajority waiver and appealIn the Senate, this subparagraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subparagraph.
										(B)No amendments reducing the amount of deficit reduction
 (i)In generalIt shall not be in order to consider an amendment to legislation reported under subsection (d) that would reduce the amount of the decrease in the deficit, as compared to the legislation as reported by the Committee on Fiscal Control and the Budget of the Senate, over—
 (I)the period during which the level of deficit reduction specified in subsection (a)(1) is to be achieved; or
 (II)the period covered by the most recently agreed to concurrent resolution on the budget. (ii)Supermajority waiver and appealIn the Senate, this subparagraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subparagraph.
										(f)Consideration of special reconciliation bills
 (1)DeadlineNot later than July 30 of an even-numbered year, the Senate shall proceed to consideration of legislation reported under subsection (d).
								(2)Procedures
 (A)In generalExcept as provided in subparagraph (B), and subject to subsection (e), if the Committee on Fiscal Control and the Budget of the Senate reports legislation under subsection (d), the provisions of section 305 for the consideration in the Senate of concurrent resolutions on the budget and conference reports thereon shall also apply to the consideration in the Senate of such legislation and conference reports thereon.
									(B)Exceptions
 (i)DebateDebate in the Senate on any legislation reported under subsection (d), and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours.
 (ii)AmendmentsParagraph (6) of section 305(b) shall not apply to legislation reported under subsection (d). (C)VetoesIf the President vetoes legislation reported under subsection (d), in the Senate there shall be not more than 1 hour of debate on the veto message, equally divided between the majority and minority leaders or their designees.
									(3)Special rules for revenue measures
 (A)In generalIf the legislation reported under subsection (d) is a revenue measure, the majority leader shall submit for publication in the Congressional Record a written statement identifying a bill of the House of Representatives that is a revenue measure and that shall be used as the vehicle for consideration of the legislation reported under subsection (d).
 (B)Motion to proceedA motion to proceed to the consideration of a bill of the House of Representatives identified in a written statement under subparagraph (A) shall not be debatable.
									(C)Substitute amendment
 (i)In generalIf a motion to proceed to a bill of the House of Representatives identified in a written statement under subparagraph (A) is agreed to, the majority leader shall offer an amendment in the nature of a substitute to the bill, which shall consist only of the text of the legislation reported under subsection (d).
 (ii)Treatment of textAn amendment in the nature of a substitute offered under clause (i) shall be— (I)deemed to be agreed to, subject to further amendment;
 (II)treated as original text for purposes of germaneness and further amendment; and (III)considered in the same manner as legislation reported under subsection (d), in accordance with paragraph (2) of this subsection.
 (D)No effect on points of orderThe fact that legislation reported under subsection (d) is considered as an amendment in the nature of a substitute to a bill of the House of Representatives shall not preclude any point of order that would lie against the legislation if the legislation were considered as a bill of the Senate reported by the Committee on Fiscal Control and the Budget under subsection (d)..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 316, as added by section 202 of this Act, the following:
					Sec. 317. Special reconciliation instructions..
				VCongressional budget enforcement and accountability
 501.Up-to-date tabulations of congressional budget actionSection 308(b) of the Congressional Budget Act of 1974 (2 U.S.C. 639(b)) is amended to read as follows:
				
					(b)Up-to-date tabulations of congressional budget action
						(1)CBO Reports
 (A)In generalAt the request of the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate, the Director of the Congressional Budget Office shall provide to each such committee reports detailing and tabulating congressional action on bills and joint resolutions providing an increase or decrease in budget authority, outlays, or revenues for fiscal years covered by a concurrent resolution on the budget.
 (B)ContentsEach report provided under subparagraph (A) shall include, but is not limited to— (i)an up-to-date tabulation comparing the appropriate aggregate levels included in the most recently adopted concurrent resolution on the budget with the levels resulting from current law, as modified by subsequently enacted legislation; and
 (ii)an up-to-date calculation, for each committee of the House of Representatives and the Senate (other than the Committees on Appropriations), of the amount by which the committee is expected to exceed or not exceed, as the case may be, the allocation level described in section 302(a), as provided for the committee by the most recently adopted concurrent resolution on the budget.
								(2)Scorekeeping reports
 (A)In generalThe Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate shall each make available to Members of its House summary budget scorekeeping reports.
 (B)ContentsEach report made available under subparagraph (A) shall— (i)be made available not less frequently than bimonthly to provide Members of each House an accurate representation of the current status of congressional consideration of the budget;
 (ii)include, but is not limited to, summaries of tabulations and calculations provided under paragraph (1);
 (iii)be based on information provided under paragraph (1) without substantive revision; and (iv)be published in the Congressional Record and on a publicly accessible website by the Chairman of the Committee on the Budget of the House of Representatives or the Chairman of the Committee on Fiscal Control and the Budget of the Senate, as applicable, as soon as practicable.
 (C)Submission to the SpeakerThe Chairman of the Committee on the Budget of the House of Representatives shall submit each report made available under subparagraph (A) to the Speaker..
 502.Surgical strike point of order relating to legislation dealing with the congressional budgetSection 306(a) of the Congressional Budget Act of 1974 (2 U.S.C. 637(a)) is amended to read as follows:
				
					(a)In the Senate
 (1)Point of orderIn the Senate, it shall not be in order to consider a provision in a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report containing any matter which is within the jurisdiction of the Committee on Fiscal Control and the Budget of the Senate unless the provision is in—
 (A)a bill or joint resolution which has been reported by the Committee on Fiscal Control and the Budget of the Senate (or from the consideration of which such committee has been discharged); or
 (B)an amendment to, amendment between the Houses in relation to, conference report on, or motion on a bill or joint resolution described in subparagraph (A).
 (2)Point of order sustainedIf a point of order is made by a Senator against a provision described in paragraph (1), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.
 (3)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e). (4)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to paragraph (1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. In the Senate, debate on any such motion, and any debatable motions and appeals in connection therewith, shall be limited to 1 hour. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this paragraph), no further amendment shall be in order..
 503.Global waiver for general budget points of orderSection 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended by adding at the end the following:
				
					(f)Global waiver for general budget points of order
 (1)DefinitionsIn this subsection— (A)the term general budget point of order means a point of order under this Act, the Balanced Budget and Emergency Deficit Control Act of 1985, the Statutory Pay-As-You-Go Act of 2010, or a concurrent resolution on the budget that if sustained—
 (i)in the case of a bill or joint resolution, the effect is the measure be recommitted to the appropriate committee for further consideration under section 312(f); or
 (ii)in the case of any other measure, the effect is the same as if the Senate had disagreed to the measure; and
 (B)the term surgical strike point of order means a point of order under this Act, the Balanced Budget and Emergency Deficit Control Act of 1985, the Statutory Pay-As-You-Go Act of 2010, or a concurrent resolution on the budget raised against a provision in a measure that if sustained the effect is the provision be stricken from the measure.
 (2)WaiverIn the Senate, it shall be in order for a Senator to move to waive all applicable general budget points of order with respect to a bill, joint resolution, concurrent resolution, motion, amendment, amendment between the Houses, or conference report. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain a motion made under this paragraph.
						(3)Prohibition
 (A)In generalIn the Senate, it shall not be in order for a Senator to move to waive all applicable surgical strike points of order with respect to a bill, joint resolution, concurrent resolution, motion, amendment, amendment between the Houses, or conference report, unless in response to a point of order being raised.
 (B)No waiverIn the Senate, it shall not be in order to move to waive or suspend subparagraph (A).. 504.Point of order against certain changes in mandatory programs affecting the Crime Victims Fund (a)AmendmentTitle IV of the Congressional Budget Act of 1974 (2 U.S.C. 651 et seq.) is amended by adding at the end the following:
					
						CAdditional limitations on budgetary and appropriations legislation
							441.Point of order against changes in mandatory programs affecting the Crime Victims Fund
 (a)DefinitionsIn this section— (1)the term CHIMP means a provision that—
 (A)would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902) (as in effect prior to September 30, 2002) if the provision was included in legislation other than an appropriation Act; and
 (B)results in a net decrease in budget authority in the current year or the budget year, but does not result in a net decrease in outlays over the period of the total of the current year, the budget year, and all fiscal years covered under the most recently adopted concurrent resolution on the budget;
 (2)the term Crime Victims Fund means the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (34 U.S.C. 20101); and
 (3)the term 3-year average amount means the annual average amount that was deposited into the Crime Victims Fund during the 3-fiscal-year period beginning on October 1 of the fourth fiscal year before the fiscal year to which a CHIMP affecting the Crime Victims Fund applies.
									(b)Point of order in the Senate
									(1)Point of order
 (A)In generalIn the Senate, it shall not be in order to consider a provision in a bill or joint resolution making appropriations for all or a portion of a fiscal year, or an amendment thereto, amendment between the Houses in relation thereto, conference report thereon, or motion thereon, that contains a CHIMP that, if enacted, would cause the amount available for obligation during the fiscal year from the Crime Victims Fund to be less than the 3-year average amount.
 (B)Point of order sustainedIf a point of order is made by a Senator against a provision described in subparagraph (A), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.
 (2)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e). (3)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to paragraph (1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this paragraph), no further amendment shall be in order.
 (4)Supermajority waiver and appealIn the Senate, this subsection may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection.
 (5)DeterminationFor purposes of this subsection, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on Fiscal Control and the Budget of the Senate.
									(c)Point of order in the House of Representatives
 (1)In generalA provision in a bill or joint resolution making appropriations for a fiscal year that proposes a CHIMP that, if enacted, would cause the amount available for obligation during the fiscal year from the Crime Victims Fund to be less than the 3-year average amount shall not be in order in the House of Representatives.
 (2)Amendments and conference reportsIt shall not be in order in the House of Representatives to consider an amendment to, or a conference report on, a bill or joint resolution making appropriations for a fiscal year if such amendment thereto or conference report thereon proposes a CHIMP that, if enacted, would cause the amount available for obligation during the fiscal year from the Crime Victims Fund to be less than the 3-year average amount.
 (3)DeterminationFor purposes of this subsection, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the House of Representatives..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 428 the following:
					PART C—Additional limitations on budgetary and appropriations legislation Sec. 441. Point of order against changes in mandatory programs affecting the Crime Victims Fund..
				505.Impoundments
 (a)FindingsCongress finds the following: (1)The Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) prevents the executive branch from unilaterally rescinding budget authority appropriated by Congress.
 (2)One of the stated purposes of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is to establish a procedure providing congressional control over the impoundment of funds by the executive branch.
 (3)The Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) requires congressional approval for any rescission proposed by the executive branch.
 (4)The Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) allows the executive branch to withhold funds for a limited time to accommodate congressional consideration of a rescission proposal, but does not delegate rescission authority from Congress to the executive branch by permitting the executive branch to withhold funds until budget authority lapses.
 (5)The Government Accountability Office affirmed in a legal opinion on December 10, 2018 that, the ICA does not permit the withholding of funds through their date of expiration and requires that budget authority be made available in sufficient time to be prudently obligated. (b)PurposeThe purpose of this section, and the amendment made by this section, is to provide increased fiscal transparency and expand upon the existing requirements under the Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) to make budget authority prudently available for obligation.
 (c)AmendmentThe Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by adding at the end the following:
					
						1018.Reports
							(a)Apportionment of appropriations
 (1)In generalNot later than 90 days after the date of enactment of this section, the Office of Management and Budget shall complete implementation of an automated system to post each document apportioning an appropriation, pursuant to section 1512 of title 31, United States Code, including any associated footnotes, on a publicly accessible website in a machine readable format, on the date of approval of such form by the Office of Management and Budget, and shall place on such website each document apportioning an appropriation, pursuant to section 1512 of title 31, United States Code, including any associated footnotes, already approved by the Office of Management and Budget in fiscal year 2020, and shall report the date of completion of such requirements to the Committee on Fiscal Control and the Budget and the Committee on Appropriations of the Senate and the Committee on the Budget and the Committee on Appropriations of the House of Representatives.
 (2)ReportNot later than 60 days after the date of enactment of this section, and each month thereafter, the Director of the Office of Management and Budget shall provide to the Committee on Fiscal Control and the Budget and the Committee on Appropriations of the Senate and the Committee on the Budget and the Committee on Appropriations of the House of Representatives a report containing the bureau, account name, appropriation name, and Treasury account fund symbol of each document requesting apportionment of an appropriation, pursuant to section 1512 of title 31, United States Code, that has not been approved by the Office of Management and Budget and that an agency initially submitted to Office of Management and Budget 30 days or more prior to the date of the report.
								(b)Budget authority
 (1)In generalWith respect to budget authority proposed to be rescinded or that is set to be reserved or proposed to be deferred in a special message transmitted under section 1012 or 1013, such budget authority—
 (A)shall be made available for obligation in sufficient time to be prudently obligated as required under section 1012(b) or 1013; and
 (B)may not be deferred or otherwise withheld from obligation during the 60-day period before the expiration of the period of availability of such budget authority, including, if applicable, the 60-day period before the expiration of an initial period of availability for which such budget authority was provided.
									(2)Review
 (A)In generalThe Comptroller General shall review compliance with this subsection and shall submit to the Committee on Fiscal Control and the Budget and the Committee on Appropriations of the Senate and the Committee on the Budget and the Committee on Appropriations of the House of Representatives a report, and any relevant information related to the report, on the lack of compliance with this subsection as soon as practicable after the Comptroller General discovers such noncompliance.
 (B)Information and documentationThe President shall provide information and documentation to the Comptroller General, as is determined by the Comptroller General to be necessary to determine such compliance.
									(3)Penalties
 (A)In generalIf any officer or employee of an Executive agency violates this subsection, the head of the agency shall report such violation immediately as required under section 1351 of title 31, United States Code, as if violation of this subsection was a violation of section 1341(a) or 1342 of that title.
 (B)Administrative disciplineAny officer or employee of the United States Government violating this subsection shall be subject to appropriate administrative discipline under section 1349(a) of such title as if violation of this subsection was a violation of section 1341(a) or 1342 of that title..
 506.Effective dateThe amendments made by this title shall take effect on the date of enactment of this Act. VIReports 601.Reports to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the Budget of the House of Representatives (a)In generalSection 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)) is amended—
 (1)by striking paragraph (2) and inserting the following:  (2)The Director shall from time to time, as may be necessary or appropriate to provide the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate with information, data, and analyses for the performance of their duties and functions, submit to such committees further reports, including reports—
 (A)revising the report required under paragraph (1); (B)analyzing the accuracy of the projections of the Office of economic factors, total outlays, revenues, surpluses or deficits, and debt;
 (C)analyzing the accuracy of estimates, comparisons, or descriptions, or components thereof, that the Office prepared for legislation that has been enacted; and
 (D)updating economic projections, including projections of the ratio of the debt held by the public to the gross domestic product of the United States.; and
 (2)by adding at the end the following:  (4)On or before December 20 of each year, the Director shall submit to the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate a report on—
 (A)planned and recent transparency efforts, including proposals on making supporting documents covering methods and assumptions used in analyses and cost estimates publicly available; and
 (B)the feasibility of placing interactive models online and releasing source code for computer programs used in its analysis.
 (5)On or before January 15 of each year, the Director shall submit to the Committee on the Budget of the House of Representatives and the Committee on Fiscal Control and the Budget of the Senate 1 or more reports analyzing the accuracy of the projections of the Office of total outlays and revenues for the previous fiscal year.
 (6)(A)The Director shall, to the extent practicable, make public supplemental information for estimates provided by the Office—
 (i)in the case of major legislation described in subparagraph (B)(i)(I), not later than 1 year after the date of enactment of that legislation; and
 (ii)in the case of major legislation described in subparagraph (B)(i)(II), at a date prescribed by the chairman of the Committee on Fiscal Control and the Budget of the Senate or the Committee on the Budget of the House of Representatives.
 (B)In this paragraph: (i)The term major legislation means a bill, joint resolution, conference report, amendment, amendment between the Houses, or treaty considered in the Senate for which an estimate was prepared pursuant to section 402(a)—
 (I)that— (aa)was enacted; and
 (bb)causes a gross budgetary effect (before incorporating macroeconomic effects and not including timing shifts) in a fiscal year in the period of years of the most recently agreed to concurrent resolution on the budget equal to or greater than—
 (AA)0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or
 (BB)for a treaty, equal to or greater than $15,000,000,000 for that fiscal year; or (II)designated as such by the Chairman of the Committee on Fiscal Control and the Budget of the Senate or the Chairman of the Committee on the Budget of the House of Representatives.
 (ii)The term supplemental information— (I)means the principal information used in estimating the costs and other fiscal or economic effects of major legislation; and
 (II)includes key fiscal or policy models, assumptions, data preparation routines, and other similar information..
 (b)ApplicabilityThis amendments made by this section shall apply to estimates made on or after the date of enactment of this Act.
				602.Reporting on interest effects and budgetary effects
 (a)In generalSection 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) is amended— (1)in the matter preceding paragraph (1)—
 (A)by inserting (a) before The Director; and (B)by striking except the Committee on Appropriations of each House and inserting except that, for the Committee on Appropriations of each House, the Director shall prepare a report only with respect to a supplemental appropriation bill (which shall include an estimate of the interest effects of the bill);
 (2)in paragraph (1)— (A)by striking 4 and inserting 9; and
 (B)by inserting before the semicolon at the end the following: , which shall include, and appear as supplemental information in the estimate, year-by-year estimates of the cost of servicing the debt produced as a result of carrying out such bill or resolution;
 (3)in the undesignated matter following subsection (a)(3), as so designated, by striking The estimates and inserting the following:  (b)The estimates; and
 (4)by adding at the end the following:  (c)The Director of the Congressional Budget Office shall, to the extent practicable, prepare for each bill or resolution of a public character reported by the Committee on Appropriations of each House and submit to such committee—
 (1)an estimate of the costs that would be incurred in carrying out such bill or resolution in the fiscal year in which the bill or resolution is to become effective;
 (2)an estimate of the costs for any advance appropriations in the bill or resolution for the fiscal year in which the budget authority for those appropriations first becomes effective; and
 (3)a year-by-year estimate for any provision of the bill or resolution that would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902) (as in effect prior to September 30, 2002) if the provision was included in legislation other than an appropriation Act..
 (b)ApplicabilityThe amendments made by this section shall apply to estimates made on or after the date of enactment of this Act.
				603.Portfolio budgeting
 (a)In generalSection 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), as amended by section 601 of this Act, is amended by adding at the end the following:
					
 (7)(A)After November 15 of each year, the Director shall submit to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the Budget of the House of Representatives a report that includes—
 (i)a list of all accounts in each functional category in the portfolio for the respective fiscal year described in subparagraph (B), as well as a list of tax expenditures relevant to each category;
 (ii)levels of budget authority for the previous 5 fiscal years for each account in each functional category, sorted by discretionary and mandatory amounts;
 (iii)a list of major trust funds in each portfolio and an accounting of the most recently available projection of spending and nongovernmental receipts dedicated to each trust fund;
 (iv)the projected date of exhaustion under current law for any entitlement authority derived from a trust fund;
 (v)options to reduce the deficit focused on the major functional categories in the portfolio, including options involving tax expenditures and other revenue; and
 (vi)an analysis of various alternative scenarios affecting major accounts in each such portfolio, including relevant tax expenditures, and the potential budgetary and economic ramifications.
 (B)The portfolio described in this subparagraph shall include the following major functional categories:
 (i)For fiscal year 2022, and every fifth fiscal year thereafter— (I)National Defense (050);
 (II)International Affairs (150); (III)Veterans Benefits and Services (700); and
 (IV)Administration of Justice (750). (ii)For fiscal year 2023, and every fifth fiscal year thereafter—
 (I)Health (550); and (II)Medicare (570).
 (iii)For fiscal year 2024, and every fifth fiscal year thereafter— (I)General Science, Space, and Technology (250);
 (II)Transportation (400); (III)Community and Regional Development (450); and
 (IV)Education, Training, Employment, and Social Services (500). (iv)For fiscal year 2025, and every fifth fiscal year thereafter—
 (I)Energy (270); (II)Natural Resources and Environment (300);
 (III)Agriculture (350); and (IV)General Government (800).
 (v)For fiscal year 2026, and every fifth fiscal year thereafter— (I)Commerce and Housing Credit (370);
 (II)Income Security (600); and (III)Social Security (650)..
 (b)GAO reportOn or before November 15 of each year, the Comptroller General shall submit to the Committee on Fiscal Control and the Budget of the Senate and the Committee on the Budget of the House of Representatives a report with respect to the portfolios described in paragraph (7)(B) of 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), as added by subsection (a) of this section, for the major functional categories in each portfolio, to be submitted in the order described in that paragraph, that includes—
 (1)a list of duplicative, overlapping, and fragmented accounts and tax expenditures in each portfolio, taking into consideration the goals of each account or tax expenditure;
 (2)a list of any high-risk programs or tax expenditures in the portfolio; (3)a list of programs with a primary source of funding that has moved from direct spending to discretionary spending or program funding that has moved from discretionary spending to direct spending;
 (4)an analysis of various alternative scenarios affecting major accounts or tax expenditures in each such portfolio and the potential budgetary and economic ramifications; and
 (5)legislative and funding history for the 10 largest accounts or tax expenditures with greater than $1,000,000,000 in budget authority or reductions in tax liabilities with the greatest percentage of fluctuations in budget authority or reductions in tax liabilities in each portfolio over the most recent 5-year period.
 604.Budget contents and submission to CongressSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)a separate volume for proposals relating to each portfolio for the relevant fiscal year described in paragraph (7)(B) of section 202(e) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), which shall include justifications for any change to a Government activity or function..
			VIIModification of consideration of budget resolution
 701.Modification of consideration of budget resolutionSection 305(b) of the Congressional Budget Act of 1974 (2 U.S.C. 636(b)) is amended— (1)in the subsection heading, by striking Debate and inserting Consideration;
 (2)in paragraph (1)— (A)in the first sentence—
 (i)by striking Debate in the Senate on and inserting Consideration in the Senate of; and (ii)by striking such debate and inserting such consideration; and
 (B)by inserting after the first sentence the following: Up to 15 minutes of the time elapsed during each vote by the Senate in relation to an amendment to or motion on a concurrent resolution on the budget shall be counted in determining the period of consideration of the resolution by the Senate.;
 (3)in paragraph (2), by striking 2 hours and inserting 1 hour; (4)in paragraph (3)—
 (A)by inserting (A) before Following; (B)by striking four hours and inserting 2 hours; and
 (C)by adding at the end the following:  (B)(i)Following the expiration of the period described in subparagraph (A), consideration with respect to amendments to the resolution shall be in order. General debate in the Senate on a concurrent resolution on the budget shall be limited to 20 hours, which shall include the 2-hour period described in subparagraph (A), with all remaining time for consideration reserved for amendments.
 (ii)Amendments shall be nondivisible. (iii)(I)The opportunity to offer and have immediately considered an amendment to a concurrent resolution on the budget shall alternate between the members of the majority and the members of the minority.
 (II)If the members of the majority or the members of the minority elect not to offer an amendment when presented an opportunity under this clause (including under subclause (III) of this clause), the members of the minority or the members of the majority, respectively, shall have the opportunity to offer and have immediately considered an amendment to a concurrent resolution on the budget.
 (III)After an amendment offered under subclause (II) by the members of the majority or the members of the minority is disposed of, the members of the minority or the members of the majority, respectively, shall have the opportunity to offer and have immediately considered an amendment to a concurrent resolution on the budget.;
 (5)in paragraph (5), by adding at the end the following: A motion to table such a motion to recommit shall be in order at any time.; (6)by redesignating paragraph (6) as paragraph (7); and
 (7)by inserting after paragraph (5) the following:  (6)After the conclusion of the period for consideration of a concurrent resolution on the budget, the Senate shall proceed, without any further debate on any question, to vote on the final disposition thereof to the exclusion of all amendments not then actually pending before the Senate at that time and to the exclusion of all motions, except a motion to table or to reconsider and 1 quorum call on demand to establish the presence of a quorum (and motions required to establish a quorum) immediately before the vote on adoption of the concurrent resolution on the budget begins..
				VIIIEffective date
 801.Effective date; applicabilityExcept as provided in sections 506, 601(b), and 602(b), this Act and the amendments made by this Act shall—
 (1)take effect on the date of enactment of this Act; and (2)apply with respect to fiscal year 2022 and each fiscal year thereafter.November 13, 2019Reported with an amendment